Case 3:19-cv-21248-BRM-LHG Document 51-2 Filed 06/22/20 Page 1 of 72 PageID: 742




                    Exhibit A
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 12 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 1743



  FOX ROTHSCHILD LLP
  Formed in the Commonwealth of Pennsylvania
  By:    Sarah B. Biser (#024661991)
         Jeffrey M. Pollock (#015751987)
  Princeton Pike Corporate Center
  997 Lenox Drive
  Lawrenceville, NJ 08648
  Tel: 646.601.7636 / Fax: 212.692.0940
  Attorneys for Plaintiff
  The Trustees of Princeton University


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

                                                   :
  THE TRUSTEES OF PRINCETON                        :
  UNIVERSITY,                                      :    Civil Action No. ________________
                                                   :
                           Plaintiff,              :
                                                   :
        v.                                         :
                                                              COMPLAINT &
                                                   :
  TOD WILLIAMS BILLIE TSIEN                               DEMAND FOR JURY TRIAL
                                                   :
  ARCHITECTS, LLP; JACOBS
  ARCHITECTS/ENGINEERS, INC.; and                  :
  JACOBS CONSULTANCY INC.,                         :     (Document Electronically Filed)
                                                   :
                           Defendants.             :
                                                   :


          Plaintiff, The Trustees of Princeton University (“Princeton” or “Plaintiff”), a private,

  non-profit educational institution, brings this Complaint against Defendants Tod Williams Billie

  Tsien Architects, LLP (“TWBTA”), Jacobs Architects/Engineers, Inc., and Jacobs Consultancy

  Inc. (collectively, “Jacobs” or the “Jacobs Entities”) (the three defendants are referred to

  collectively herein as “Defendants”), and states and alleges as follows:




  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 23 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 2744




                                      NATURE OF THE CASE

            1.     Defendants are design professionals engaged by, or on behalf of, Princeton to

  provide professional design services related to the design and construction of The Andlinger

  Center for Energy and the Environment (“Andlinger” or the “Project”). Princeton engaged

  TWBTA to serve as the project architect, and TWBTA, in turn, engaged Jacobs as engineering

  sub-consultants for the design of the Project as well as other sub-consultants who are not named

  herein.

            2.     Defendants TWBTA and Jacobs (collectively, the “Design Team”) failed to

  perform their professional design responsibilities in accordance with the prevailing standard of

  care, resulting in unnecessary and excessive additional costs and extensive project delays.

  Further, the Design Team failed to meet the Schedule Milestones set forth in the prime design

  contract and failed to design to budget as contractually required and, therefore, breached their

  contracts. By this action, Princeton seeks to recover the damages it has incurred as a result of

  Defendants’ professional negligence and breach of contract.

                                        THE PARTIES
            3.     Princeton is a non-profit educational institution, existing under the laws of the

  State of New Jersey, with its principal place of business located at One Nassau Hall, Princeton

  University, Princeton, New Jersey 08544.

            4.     Upon information and belief, TWBTA is a limited liability partnership organized

  under the laws of the State of New York, with its principal place of business located at 222

  Central Park South, New York, New York 10019. TWBTA provided architectural services

  related to the Project.




                                               -2-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 34 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 3745



          5.       Upon information and belief, Jacobs Architects/Engineers, Inc. (“Jacobs

  Architects/Engineers”) is a corporation organized under the laws of the State of Delaware, with

  its principal place of business located at 777 Main Street, Fort Worth, Texas 76102. Jacobs

  Architects/Engineers was a sub-consultant of TWBTA that provided engineering services related

  to the Project, specifically with respect to scientific laboratory spaces.

          6.       Upon information and belief, Jacobs Consultancy Inc. (“Jacobs Consultancy”) is

  a corporation organized under the laws of the State of Texas, with its principal place of business

  located at 5995 Rogerdale Road, Houston, Texas 77072 and an office located at 100 Walnut

  Avenue, Suite 604, Clark, NJ 07066. Jacobs Consultancy was a sub-consultant of TWBTA that

  provided engineering services related to the Project, specifically with respect to scientific

  laboratory spaces.

                                   JURISDICTION AND VENUE

          7.       This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §1332, as there is complete diversity between the parties and the amount in controversy

  exceeds $75,000.00, exclusive of interest and costs.

          8.       The Court has personal jurisdiction over TWBTA because TWBTA has

  contractually consented to such jurisdiction. Article XVII (c) of the agreement to perform

  architectural design services for the Project entered into between Princeton and TWBTA, dated

  February 12, 2009 (the “Design Contract”) provides for the exclusive jurisdiction in the State or

  Federal courts of New Jersey for actions arising under the Design Contract. Further, this Court

  has personal jurisdiction over TWBTA because it conducted business in the state and Plaintiff’s

  cause of action relates to and arises out of the business that it conducted in the state, and it has




                                                -3-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 45 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 4746



  availed itself of New Jersey laws by negotiating the Design Contract and performing the design

  services required as Project architect for the Project.

          9.       The Court has personal jurisdiction over Jacobs Architects/Engineers because it

  has consented to jurisdiction pursuant to Section 8.2 of its agreement with TWBTA, whereby

  Jacobs Architects/Engineers agreed to participate in whatever dispute resolution process for this

  matter to which TWBTA is a party or participant. In addition, the Court has personal jurisdiction

  over Jacobs Architects/Engineers because it conducted business in the state and Plaintiff’s cause

  of action relates to and arises out of the business that it conducted in the state, and it has availed

  itself of New Jersey laws by performing engineering services required for the Project.

          10.      The Court has personal jurisdiction over Jacobs Consultancy because it has

  consented to jurisdiction pursuant to Section 8.2 of its agreement with TWBTA, whereby Jacobs

  Consultancy agreed to participate in whatever dispute resolution process for this matter to which

  TWBTA is a party or participant. In addition, the Court has personal jurisdiction over Jacobs

  Consultancy because it conducted business in the state and Plaintiff’s cause of action relates to

  and arises out of the business that it conducted in the state, and it has availed itself of New Jersey

  laws by performing engineering services required for the Project.

          11.      Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §1391(b)(2).

                        ALLEGATIONS COMMON TO ALL COUNTS

          12.      In 2008, Princeton issued an RFP for the design and construction of the Andlinger

  Center for Energy and the Environment, a state-of-the-art, 129,000 square foot facility for

  research and teaching in the areas of sustainable energy-technology development, energy

  efficiency, and environmental protection and remediation.         Andlinger would bring together

  faculty members from various departments and interdisciplinary centers, including Chemical



                                               -4-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 56 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 5747



  Engineering, Electrical Engineering, Civil and Environmental Engineering, Mechanical and

  Aerospace Engineering, and the Princeton Institute for Science and Technology of Materials,

  among others, in a world-class facility devoted to research and teaching in the areas of energy

  and the environment.

          13.      On or about February 12, 2009, Princeton engaged TWBTA to perform

  architectural design services for the Project pursuant to the Design Contract. A copy of the

  contract between Princeton and TWBTA for Design Services for the Andlinger Center for

  Energy & Environment, Contract No. FC0003914W, dated February 12, 2009, is attached hereto

  as Exhibit A.

          14.      In order to perform and complete the design services necessary for the Project,

  TWBTA engaged Jacobs Architects/Engineers and Jacobs Consultancy as well as other sub-

  consultants.

          15.      On or about July 11, 2011, Princeton engaged F.J. Sciame Construction, Inc.

  (“Construction Manager”), to act as construction manager to construct the Project.

          16.      Project design commenced in 2009. Construction commenced in 2012 and was

  substantially completed on January 1, 2016.

                                         The Design Contract

          17.      The Design Contract sets forth the terms of the agreement between Princeton and

  TWBTA, including setting forth the standard of care.

          18.      Article VI(a) of the Design Contract, which established the Standard of Care,

  provides that:

                   Standard of Care. Architect-Engineer shall perform the Services
                   hereunder this Agreement in accordance with the standards of skill and
                   care generally exercised by other design professionals in the same locale
                   acting under similar circumstances and conditions.


                                              -5-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 67 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 6748



          19.      Article VI(b) (Project Administration Services) of the Design Contract, which

  sets forth TWBTA’s administration obligations, provides that:

                   Project Administration Services. The Architect-Engineer shall provide
                   all project administration services necessary to facilitate the orderly
                   progress of the Project, including attending Project meetings,
                   communicating with others as appropriate, monitoring progress and
                   issuing progress reports to Princeton University, supervising Architect-
                   Engineer’s in-house personnel, directing Architect-Engineer’s Consultants
                   and coordinating and managing information flow and decision-making.
                   (Emphasis supplied).

          20.      Article VI(d) (Project Cost Control) of the Design Contract provides that:

                   (1) Duty to Design the Project Within the Construction Budget.
                   Architect-Engineer shall design the Project so that the Construction Cost
                   to construct the Project in accordance with the Construction Documents
                   prepared by the Architect-Engineer and its Consultants does not exceed
                   the Construction Budget. The Architect-Engineer acknowledges that the
                   Construction Budget includes adequate provision for the construction of
                   all elements of the Project designed by or specified by the Architect-
                   Engineer and its Consultants as contemplated by the Project Description
                   attached as Part II of the Contract.

          21.      Article VI(f) (Coordinated Services) of the Design Contract, which sets forth

  TWBTA’s obligations to coordinate its services and those of its sub-consultants, provides that:

                   Coordinated Services. The Architect-Engineer acknowledges that it is
                   essential that all Services in connection with the Project be coordinated,
                   including services provided by Princeton University. The Architect-
                   Engineer shall coordinate the services of all its architects, engineers, Basic
                   Consultants and Specialized Consultants for the Project, shall review and
                   check all drawings and specifications prepared by architects, engineers,
                   Basic Consultants and Specialized Consultants for the Project, and shall
                   make modifications as necessary, to assure that they are integrated into a
                   coordinated and complete set of documents prior to each submission. In
                   addition, the Architect-Engineer shall coordinate its Services with services
                   provided by Princeton University and Princeton University’s in-house
                   architects.

          22.      Article VII(f) (Construction Documents Phase Services) of the Design Contract

  provides, at Article VII(f)(3), that:



                                                -6-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 78 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 7749



                   Drawings. Drawings shall document the scope of work and details for the
                   project, and shall be coordinated both internally, with the Consultants, and
                   with the specifications. Construction Documents shall, in accordance with
                   the Standard of Care set forth in Article VI(a), be in compliance with those
                   codes, ordinances, statutes, regulations and laws applicable to the
                   Architect-Engineer’s Services, except to the extent expressly and
                   specifically stated in detail in writing by Architect-Engineer at the time of
                   such submission.

           23.     Article VII(h) (Construction Phase Services – Administration of the

  Construction Contract) of the Design Contract, which sets forth the requirements for

  TWBTA’s services during the Construction Phase, provides, among other things, that TWBTA

  shall:

                   (i) administer the contract between Princeton and the Contractor in
                   accordance with the Construction Documents;

                   (ii) respond to requests for information by way of sketches or other
                   supplemental instructions without causing construction delays and within
                   the time agreed to between Contractor and the Architect-Engineer, but
                   shall not result in construction delays; and

                   (iii) revise the Construction Documents due to, among other things, a
                   reasonable number of Princeton’s proposed changes to the Construction
                   Documents.

           24.     Article VII(h)(4)(ii) (Due to Architect-Engineer’s Error) of the Design Contract

  also provides, in relevant part, that changes to Construction Documents caused by TWBTA’s

  error, omission or failure to coordinate must be made promptly and at no additional cost to

  Princeton:

                   [i]f the Construction Documents must be changed to correct Architect-
                   Engineer’s error, omission, or failure to coordinate the drawings and
                   specifications comprising the Construction Documents, Architect-
                   Engineer will make the change promptly upon becoming aware of the
                   need for a correction, as part of its Basic Services, and at no additional
                   cost to Princeton University. Architect-Engineer will work with Princeton
                   University and the Contractor to minimize the impact of the resulting
                   changes on the cost of the Project and the Construction Schedule.



                                                -7-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed 12/10/19
                                                 06/22/20 Page
                                                          Page 89 of
                                                                  of 25
                                                                     72 PageID:
                                                                        PageID: 8750



          25.      Article VII(h)(10) (Submittals) of the Design Contract provides, in relevant part,

  that TWBTA shall review all submittals, including shop drawings, product data, and samples,

  within ten (10) days of receipt of first submissions and subsequent submittals of same, and that

  the shop drawing review process shall not be used by the Architect-Engineer to enhance or

  modify the design of the project. Article VII(h)(10) provides:

                   Submittals. The Architect-Engineer shall review and/or approve the
                   Contractor’s submittals such as shop drawings, product data and samples.
                   The Architect-Engineer’s action shall be taken within ten (10) working
                   days of receipt of first submissions and subsequent submittals, unless a
                   shorter period is agreed to with respect to particular submittals. Review of
                   such submittals is not conducted for the purpose of determining accuracy
                   and completeness of other details such as dimensions and quantities or for
                   substantiating instructions for installation or performance of equipment or
                   systems by the Contractors, all of which remain the responsibility of the
                   Contractor. The Architect-Engineer’s review shall not constitute approval
                   of safety precautions or programs, or of construction means, methods,
                   techniques, sequences or procedures. The Architect-Engineer’s approval
                   of a specific item shall not indicate approval of an assembly of which the
                   item is a component. When professional certification of performance
                   characteristics of materials, systems or equipment is required by the
                   Construction Documents, the Architect-Engineer shall be entitled to rely
                   upon such certification to establish that the material, systems or equipment
                   will meet the performance criteria required by the Construction
                   Documents. The shop drawing review process shall not be used by the
                   Architect-Engineer to enhance or modify the design of the project.

          26.      Article VII(d), (e), (f), (g), and (h) of the Design Contract further required

  TWBTA to provide its services in accordance with customary milestones broken down between

  the design phase, bidding and negotiation phase, and construction phase as follows:

                   (i)    During the Schematic Design Phase, TWBTA would submit
                   Schematic Design Documents that included, among other things,
                   preliminary architectural, mechanical, electrical, civil, and landscape
                   designs within the prescribed Construction Budget of $102,290,000.00 for
                   Princeton’s review and approval;

                   (ii)    During the Design Development Phase, TWBTA would submit
                   Design Development Documents that included, among other things,
                   architectural, mechanical, electrical, civil, and landscape designs that


                                               -8-
  Active\105828599.v1-12/10/19
Case
   Case
     3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHG
                            Document
                               Document
                                     51-21 Filed
                                           Filed 06/22/20
                                                 12/10/19 Page
                                                          Page 10
                                                               9 ofof25
                                                                      72PageID:
                                                                         PageID:9751



                   established the final scope of each discipline for Princeton’s review and
                   approval;

                   (iii) During the Construction Documents Phase, TWBTA would submit
                   Construction Documents that included, among other things, fully
                   coordinated drawings documenting the scope and detail for the Project;

                   (iv)   During the Bidding and Negotiation Phase TWBTA would, among
                   other things, assist Princeton in evaluating and awarding bids to
                   contractors to construct the Project; and

                   (v)     During the Construction Phase, TWBTA would, among other
                   things, review contractor submittals including shop drawings, respond to
                   questions from the contractor concerning the design, prepare further
                   sketches and direction to the contractor, attend project meetings, review
                   the contractor’s applications for payment, and regularly visit the site and
                   review the progress and quality of construction, and report back to
                   Princeton.

          27.      Article VI(e)(3) (Consultant Agreements) of the Design Contract requires

  TWBTA to include a provision in its subcontracts with consultants, like the Jacobs Entities,

  expressly designating Princeton as a third-party beneficiary of those subcontracts, stating, in

  relevant part:

                   Consultant Agreements. Architect-Engineer, shall upon request, provide
                   to Princeton University complete and correct copies of Architect-
                   Engineer's agreement with each Consultant, including amendments
                   thereto. Architect-Engineer shall enter into an agreement with each
                   Consultant pursuant to which the Consultant assumes toward the
                   Architect-Engineer all of the obligations that the Architect-Engineer
                   assumes toward Princeton University under the Contract. In addition, each
                   contract shall include the following provisions:

                            (i)    An agreement by the Architect-Engineer and Consultant
                            that Princeton University is a third-party beneficiary of the
                            agreement, entitled to enforce any rights thereunder for its benefit,
                            and that Princeton University shall have the same rights and
                            remedies vis-à-vis such Consultants that the Architect-Engineer
                            may have, including, but not limited to, the right to be
                            compensated for any loss, expense or damage of any nature
                            whatsoever incurred by Princeton University, resulting from any
                            breach of such agreements by the Consultant, any breach of
                            representations arising out of such agreements and any negligent


                                                 -9-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page10
                                                               11ofof25
                                                                      72PageID:
                                                                         PageID:10
                                                                                 752



                            error or omission of such Consultant in the performance of any of
                            its professional services obligations under such agreements; . . . .

          28.      The Design Contract, at Article XI (Time of Performance), also required that

  TWBTA perform its Services in accordance with the Milestone Design Schedule:

          29.      Time is of the essence for this Contract. The Architect-Engineer shall perform its

  services under the Contract in accordance with the Milestone Design Schedule set forth below

  and the Design and Construction Schedule as described in Article VI(c).


                  Project Phase                                        Milestone Dates
   Schematic Design Phase                                              December 25, 2009

       SD Drawings Complete                                            October 23, 2009

       SD Complete/Approval to Proceed to DD                           January 22, 2010

   Design Development Phase                                            October 13, 2010

   Construction Documents Phase                                        September 14, 2011

       50% Documents Complete                                          February 4, 2011

       85% Documents Complete                                          June 17, 2011

       100% Documents Complete                                         September 14, 2011

       GMP Agreement                                                   October 7, 2011

   Bidding & Negotiation Phase                                         November 4, 2011

   Construction Phase                                                  February 27, 2015

   Close-Out Phase                                                     March 2, 2016


          30.      Finally, the Design Contract calls for TWBTA to indemnify Princeton for

  TWBTA’s negligent acts. Article XII(h)(1) (Indemnification) of the Design Contract states, in

  relevant part:




                                                -10-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page11
                                                               12ofof25
                                                                      72PageID:
                                                                         PageID:11
                                                                                 753



                   To the fullest extent permitted by the laws of the State of New Jersey . . .
                   the Architect-Engineer (the “Indemnitor” for purposes of interpreting this
                   Paragraph) agrees to indemnify and hold harmless, and pay for the defense
                   of Princeton University, its trustees, officers and employees, and any
                   affiliated or related entities . . . against all claims, loss, liability, damage,
                   costs and expenses, including reasonable attorney’s fees, that are alleged
                   to have occurred in whole or in part arise as a result of, but only to the
                   extent caused by and in proportion to, the negligent acts or omissions of
                   the Indemnitor, its agents, consultants, employees, or representatives.
                   (Emphasis omitted).

                             The Design Team’s Unsatisfactory Performance

          31.      From the outset, TWBTA failed to properly and efficiently coordinate its work

  with that of its sub-consultants and to manage the work of its sub-consultants.

          32.      TWBTA’s failure to coordinate its subconsultants and failure to properly manage

  the design process in a timely manner delayed the completion of the design, and the

  administration of the construction. TWBTA’s failures plagued the Project, causing Princeton to

  incur additional costs and suffer project delays.

          33.      Further, over the course of the design process, the Design Team repeatedly

  submitted designs that exceeded the construction budget for the Project. In fact, the initial

  design submission exceeded the design to budget by over fifty percent (50%). The Design

  Development submission and 50% and 85% construction documents were also over budget.

          34.      Submission of grossly over-budget designs required additional rework and

  extensive value engineering at each design milestone including Schematic Design, Design

  Development, 50% Construction Documents and 85% Construction Documents to achieve a

  construction budget that was acceptable to Princeton.

          35.      Over the course of the Construction Document Phase, drawings, specifications,

  and other work product prepared by the Design Team were routinely incomplete and deficient.

                             TWBTA Failed to Submit Complete Documents


                                                 -11-
  Active\105828599.v1-12/10/19
 Case
   Case
      3:19-cv-21248-BRM-LHG
        3:19-cv-21248-BRM-LHGDocument
                               Document
                                      51-2
                                        1 Filed
                                           Filed12/10/19
                                                 06/22/20 Page
                                                           Page12
                                                                13ofof25
                                                                       72PageID:
                                                                          PageID:12
                                                                                  754



                                    In Accordance with Contract Milestones

           36.      Over the course of the Construction Document Phase, TWBTA’s drawings,

   specifications, and other work product were routinely incomplete, deficient and late.

           37.      TWBTA failed to meet the following key Contract Milestones:


                                  % Complete                            Contract Milestone

            Schematic Design Phase                              December 25, 2009

              SD Drawings Complete                              October 23, 2009

              SD Complete/Approved to Proceed to DD             January 22, 2010

            Design Development Phase                            October 13, 2010

            85% Documents Complete                              June 17, 2011

            100% Documents Complete                             September 14, 2011

            GMP Agreement                                       October 7, 2011



           38.      Instead, TWBTA issued their Construction Documents as follows:

               % Complete                               Contract Milestone       Date of Submission

Design Documents Complete                               -                        -

  85% Documents Complete                                June 17, 2011            August 12, 2011

  100% Documents Complete – First Release               September 14, 2011       January 13, 2012

100% Documents Complete – Second Release                September 14, 2011       June 15, 2012

  GMP Agreement                                         October 7, 2011         March 12, 2012



           39.      As set forth above, on August 12, 2011, the Design Team submitted drawings and

   specifications to Princeton that the Design Team claimed to be 85% complete (and upon which

   the Construction Manager’s guaranteed maximum price (“GMP”) was to be based). The Design

                                                 -12-
   Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page13
                                                               14ofof25
                                                                      72PageID:
                                                                         PageID:13
                                                                                 755



  Team’s missing details and coordination resulted in the issuance by TWBTA of eleven (11) Bid

  Addenda and four (4) Construction Addenda before the end of 2011. As a result, Princeton was

  forced to require the Construction Manager to delay the buyout of certain key trade

  subcontractors to provide more time for the Design Team to complete its work.

          40.      After the submission on August 12, 2011, TWBTA issued the following bid

  addenda:

                   a.       Bid Addenda 1–3           9/27/11

                   b.       Bid Addenda 5–8           9/30/11

                   c.       Bid Addenda 4             10/6/11

                   d.       Bid Addenda 9             10/31/11

                   e.       Bid Addenda 10            11/7/11

                   f.       Bid Addenda 11            12/2/11

          41.      Prior to construction TWBTA issued the following construction addenda:

                   a.       Construction Addendum 1   9/26/11

                   b.       Construction Addendum 2   9/27/11

                   c.       Construction Addendum 3   10/12/11

                   d.       Construction Addendum 4   9/26/11

          42.      Like the 85% set, the 100% Construction Documents package that TWBTA

  issued on January 13, 2012 were not complete.           The drawings were missing details and

  coordination. Thus, after this package was issued, TWBTA issued more construction addenda:

                   a.       Construction Addendum 6 & 7       2/14/12

                   b.       Construction Addendum 8           2/17/12

                   c.       Construction Addendum 12 & 13     3/01/12




                                              -13-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page14
                                                               15ofof25
                                                                      72PageID:
                                                                         PageID:14
                                                                                 756



          43.      Princeton could not finalize the GMP with the Construction Manager until March

  12, 2012 – five months after the scheduled milestone. Construction commenced on or about

  February 27, 2012.

          44.      The 100% Construction Documents were still not complete. TWBTA issued the

  following construction addenda after the GMP was executed:

                   a.       Construction Addendum 9          3/14/12

                   b.       Construction Addendum 14         3/23/12

                   c.       Construction Addendum 10         4/20/12

                   d.       Construction Addendum 5          5/01/12

                   e.       Construction Addendum 11         5/03/12

                   f.       Construction Addendum 16         5/22/12

                   g.       Construction Addendum 15         6/01/12

          45.      Princeton’s numerous admonitions to TWBTA to complete the drawings properly

  were not heeded. TWBTA issued a final consolidated drawing set that included these addenda

  on June 15, 2012 (the “Consolidated Set”), which was also labeled as the 100% Construction

  Documents. The Design Team issued one last construction addendum four months after the

  Consolidated Set was issued – Construction Addendum 8 – on October 10, 2012.

          46.      Yet, the revised set of 100% Construction Documents was still incomplete --

  resulting in significant rework and redesign by the Design Team on an on-going basis during the

  Construction Phase of the Project.

          47.      Contrary to the express provisions of the Design Contract, TWBTA and the

  Design Team often used trade subcontractor shop drawings, in particular, mechanical trades’

  shop drawings, as an opportunity to revise the design and finish incomplete or incorrect designs

  contained in the construction drawings.


                                             -14-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page15
                                                               16ofof25
                                                                      72PageID:
                                                                         PageID:15
                                                                                 757



                      The Design Team Issued 87 ASIs That Required Revisions
                                to More Than a Thousand Drawings

          48.      The failure of TWBTA and the Jacobs Entities to properly, timely, and fully

  complete the project design resulted in the Design Team’s issuance of scores of Architect’s

  Supplemental Information notices (each an “ASI”) to the Construction Manager. In fact, the

  Design Team used ASIs and Addendum - over the one-year time period subsequent to the

  submission of 85% Construction Documents - to complete the design work, including

  coordination among the subconsultant disciplines.

          49.      After the so-called 100% Construction Documents were issued, TWBTA issued

  approximately eighty-seven (87) ASIs from June 15, 2012 until June 21, 2017. These ASIs

  fundamentally revised and modified the 100% set of Construction Documents, and contained

  revisions that captured missing or incorrect details and missing design coordination required for

  the construction of the Project. Moreover, seven (7) of the ASIs were revised and resubmitted

  with even more design revisions.

                                  TWBTA’s Incomplete and Deficient Work
                                 Resulted in No Less than 462 Change Orders

          50.      The impact of the cascade of ASIs and other design changes was extensive. The

  ASIs and the Design Team’s other incomplete or deficient work resulted in the issuance of no

  less than four hundred and sixty-two (462) out of the Project’s six hundred and fifty-four (654)

  Change Order Requests (“CORs”) to the Construction Manager.

          51.      Of the four hundred and sixty-two (462) design related CORs, four hundred and

  thirty-eight (438) CORs are related to TWBTA’s and/or Jacobs’ errors and omissions; seventeen

  (17) CORs are related to additional Building Information Modeling (“BIM”) services as a result

  of design revisions; and seven (7) CORs are related to delays that the Design Team caused.



                                                -15-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page16
                                                               17ofof25
                                                                      72PageID:
                                                                         PageID:16
                                                                                 758



          52.      Thus, Princeton has been damaged in an amount no less than $3,400,000 (the

  “Errors and Omissions Costs”) resulting from the four hundred and thirty-eight (438) CORs

  related to the Design Team’s errors and omissions. The Design Team is responsible for these

  Errors and Omissions Costs, which would not have been incurred had the Design Team delivered

  a set of fully detailed and complete coordinated drawings from the outset of the Project.


                                    Additional BIM Services & Costs

          53.      The Design Contract required that TWBTA deliver a full model of the Project

  using Building Information Modeling (“BIM”). The Design Contract specifically provides, in

  relevant part, in Part II, Project Description (at page 4 - 5):

                   Building Information Modeling

                   The selected Architect will implement a design and documentation
                   process that is fully coordinated with all consultants. It is highly desired
                   that the Architect will utilize three-dimensional, real-time, dynamic
                   building modeling software to increase productivity in building design and
                   construction. The process is to produce a Building Information Model
                   (BIM), which encompasses building geometry, spatial relationships,
                   geographic information, and quantities and properties of the building
                   components. It is anticipated that the Architect will work with Princeton
                   University at the earliest inception of the project to establish an acceptable
                   BIM standard for the project.

          54.      The original BIM coordination that the Construction Manager and its

  subcontractors carried out required extensive revisions by the Construction Manager and

  mechanical subcontractors because of the incomplete drawings and volume of revisions received

  from the Design Team.

          55.      The ASIs that TWBTA issued after issuance of the Consolidated Set resulted in

  seven (7) change order requests to Princeton by the Construction Manager for revisions required

  to the BIM Construction Model. These changes order were as follows:

                   (i)      CO 44                 MMC Contractors                $   4,521

                                                -16-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page17
                                                               18ofof25
                                                                      72PageID:
                                                                         PageID:17
                                                                                 759



                   (ii)     CO 171A R1          Barham Group                $ 523,224

                   (iii)    CO 171B R1          MMC Contractors             $ 263,639

                   (iv)     CO 171C A           Unity International Group   $ 212,077

                   (v)      CO 171C BR1         Unity International Group   $ 196,203

                   (vi)     CO 233B             Sciame                      $ 156,606

                   (vii)    CO 249 R1           Majek                       $   7,681

                   Total:                                                   $1,363,951

          56.      Thus, the ASIs, which fundamentally changed elements of the design over an

  extended period of time, resulted in design errors and omissions and required the Construction

  Manager and its subcontractors to extensively and repeatedly rework previously completed

  portions of the BIM model. As a result, Princeton was required to pay the Construction Manager

  an additional $1,363,951 for additional BIM services, which were evidenced by seven (7) CORs

  (the “Additional BIM Costs”).

          57.      These additional BIM services would not have been necessary if the Design Team

  delivered a complete set of coordinated drawings from the outset of the Project. Thus, the

  Design Team is responsible for the Additional BIM Costs.

                 The Design Team Delayed the Project by No Less than Five Months

          58.      TWBTA’s failure to provide complete and coordinated documents to the

  construction manager on June 15, 2012, TWBTA’s failure to coordinate the work of the Design

  Team and the excessive number of Design Team related changes and ASIs resulted in excessive

  costs and delays to the construction of the Project.

          59.      One extreme example of the delays caused by the design team includes ASI 36,

  which impacted the execution of the project as follows: On or about December 3, 2013, TWBTA

  issued ASI 36, which proposed modifications to the clean room space of the Project—a highly

                                              -17-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page18
                                                               19ofof25
                                                                      72PageID:
                                                                         PageID:18
                                                                                 760



  specialized laboratory space equipped with a state-of-the-art air filtration system that filters

  airborne dust 1,000-fold for specialized nanotechnology research, such as the creation of plastic-

  based solar cells and superconducting materials.

          60.      Jacobs, the specialty laboratory sub-consultants, had previously selected and

  incorporated galvanized steel for the clean room exhaust duct material in the drawings issued for

  construction. However, on or about October 11, 2013, while construction was ongoing, Jacobs

  wrote to Princeton recommending a change to the duct material from galvanized steel to PTFE-

  lined stainless steel ductwork.

          61.      On Jacobs’ recommendation, TWBTA prepared and issued ASI 36 in December

  2013, which provided for the change in material from galvanized to PTFE-lined stainless steel.

  Nevertheless, throughout January 2014, Princeton and Construction Manager urged Jacobs to

  further evaluate and consider whether the change to PTFE-lined ductwork was necessary.

          62.      As a result of indecision by TWBTA and the Design Team concerning the duct

  material, Princeton engaged an independent laboratory consultant (the “Independent

  Consultant”) to review the proposed PTFE-lined duct material. The Independent Consultant

  ultimately recommended a change from the original galvanized steel ductwork to stainless steel

  ductwork, but rejected the PTFE-lined duct that the Design Team proposed.

          63.      ASI 36, Revision 1, which TWBTA issued on or about February 1, 2014,

  memorialized the ultimate change from galvanized steel to stainless steel. Later, on or about

  March 21, 2014, ASI 36, Revision 2 changed the stainless steel ductwork from welded to bolted

  connections.




                                             -18-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page19
                                                               20ofof25
                                                                      72PageID:
                                                                         PageID:19
                                                                                 761



          64.      The Design Team’s months-long delay in finalizing the duct material change in

  ASI 36 was further compounded by more incomplete drawings that were missing, among other

  things, final tool connections and exhaust duct drops in the clean room, exacerbating the delays.

          65.      As a result of the Design Team’s final ductwork changes in ASI 36 and

  incomplete drawings, the Construction Manager and subcontractors’ coordination of the BIM

  model and issuance of the shop drawings was delayed.

          66.      Thereafter, after months of additional shop drawing review and revisions by the

  Design Team, the final shop drawings related to the ductwork were completed, approved, and

  released for fabrication in August 2014. This process of BIM coordination, shop drawings and

  fabrication delayed the installation of exhaust ductwork in the cleanroom by at least 3.5 months.

                                               Delays

          67.      The Project was substantially completed on January 1, 2016, approximately ten

  months behind schedule. Total delays attributable to Design Team are no less than five (5)

  months.

          68.      As a result of the Design Team-caused delays, including but not limited to ASI

  36, Princeton incurred more than $6,000,000 in damages (the “Delay Damages”).

                                            COUNT ONE
                                 (Breach of Contract Against TWBTA)
          69.      Princeton incorporates by reference the allegations set forth in the preceding

  paragraphs of the Complaint as though set forth at length herein.

          70.      TWBTA materially breached the Design Contract by failing to perform its

  services in accordance with the terms of the Design Contract. Specifically, TWBTA materially

  breached the Design Contract by, among other things:




                                             -19-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page20
                                                               21ofof25
                                                                      72PageID:
                                                                         PageID:20
                                                                                 762



                        a. failing to adequately prepare plans and specifications for the construction
                           of the Project so as to prevent the numerous errors, omissions, delays, and
                           other defects that developed on the Project;

                        b. failing to adequately manage, supervise, and oversee the design services,
                           including the preparation of the plans and specifications by its consultants,
                           including but not limited to, Jacobs, so as to prevent the numerous errors,
                           omissions, delays, and other defects that developed on the Project; and

                        c. in other respects to be proved at trial.

          71.      Princeton has fulfilled all of its contractual obligations and any and all conditions

  precedent to asserting these claims against TWBTA.

          72.      As a direct and proximate result of TWBTA’s defective performance and breach

  of the Design Contract, Princeton has incurred significant expense related to the numerous

  errors, omissions, delays, and other defects that developed on the Project, including but not

  limited to the Errors and Omissions Costs, Additional BIM Costs, and Delay Damages, as well

  as other direct damages in an aggregate amount of not less than $10,700,000.

          WHEREFORE, Princeton demands judgment against TWBTA on this Count for

  compensatory and monetary damages as set forth above, attorneys’ fees and costs, pre-judgment

  and post-judgment interest at the highest rate permitted by applicable New Jersey law, and such

  other and further relief as the Court deems just and proper.

                                               COUNT TWO
                                      (Negligence Against TWBTA)
          73.      Princeton incorporates by reference the allegations set forth in the preceding

  paragraphs of the Complaint as though set forth at length herein.

          74.      In performing consultative services related to the Project, TWBTA provided

  architectural advice upon which Princeton reasonably relied, and over which Princeton exercised

  no direct control.



                                                 -20-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page21
                                                               22ofof25
                                                                      72PageID:
                                                                         PageID:21
                                                                                 763



          75.      In performing its consultative services for the Project, TWBTA owed Princeton a

  reasonable duty of care to perform its architectural services in accordance with the reasonable

  standard of care expected of similarly situated professionals performing such work on

  comparable projects.

          76.      TWBTA materially breached its duty of care to Princeton by, among other things:

                   (a)     failing to adequately prepare plans and specifications for the construction
                   of the Project so as to prevent the numerous errors, omissions, delays, and other
                   defects developed on the Project;

                   (b)    failing to adequately manage, supervise, and oversee the services,
                   including the preparation of the plans and specifications by its consultants,
                   including but not limited to, Jacobs, so as to prevent the numerous errors,
                   omissions, delays, and other defects that developed on the Project; and

                   (c)      in other respects to be proved at trial.

          77.      As a direct and proximate result of TWBTA’s material breach of duty to

  Princeton, Princeton has incurred significant expense related to the numerous errors, omissions,

  delays, and other defects that developed on the Project, including but not limited to the Errors

  and Omissions Costs, Additional BIM Costs, and Delay Damages, as well as other direct

  damages, in an aggregate amount of not less than $10,700,000.

          WHEREFORE, Princeton demands judgment against TWBTA on this Count for

  compensatory and monetary damages as set forth above, attorneys’ fees and costs, pre-judgment

  and post-judgment interest at the highest rate permitted by applicable New Jersey law, and such

  other and further relief as the Court deems just and proper.

                                        COUNT THREE
                     (Declaratory Judgment – Indemnification Against TWBTA)

          78.      Princeton incorporates by reference the allegations set forth in the preceding

  paragraphs of the Complaint as though set forth at length herein.


                                                 -21-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page22
                                                               23ofof25
                                                                      72PageID:
                                                                         PageID:22
                                                                                 764



          79.      Princeton is entitled to a declaration under N.J.S.A. 2A:16-50, et seq., of the

  rights, duties, and responsibilities of the parties under the Design Contract.

          80.      An actual and justiciable dispute exists between the parties for which Princeton

  lacks an adequate remedy at law and is entitled to a declaration of rights from the Court.

          81.      The Design Contract requires TWBTA to indemnify Princeton for all “loss[es],

  liability, damages, cost and expenses” incurred by Princeton as a result of the negligent acts or

  omissions of TWBTA and/or the Jacobs Entities.

          82.      As a result of TWBTA’s negligence, Princeton has incurred damages and costs

  related to design errors and omissions, including but not limited to the Errors and Omissions

  Costs, Additional BIM Costs, and Delay Damages.

          WHEREFORE, Princeton demands judgment against TWBTA on this Count, declaring

  that TWBTA must indemnify and hold harmless, and pay for the defense of, Princeton for all

  claims, loss, liability, damage, costs and expenses, including reasonable attorney’s fees, that are

  alleged to have occurred in whole or in part arise as a result of, but only to the extent caused by

  and in proportion to, the negligent acts or omissions of TWBTA and/or the Jacobs Entities.

                                        COUNT FOUR
         (Third Party Beneficiary Breach of Contract Against the Jacobs Entities)
          83.      Princeton incorporates by reference the allegations set forth in the preceding

  paragraphs of the Complaint as though set forth at length herein.

          84.      Princeton was an intended and foreseeable beneficiary of the contracts under

  which TWBTA retained both Jacobs Entities to evaluate technical considerations related to the

  design and construction of the Project.

          85.      The Jacobs Entities materially breached their contracts with TWBTA by failing to

  adequately consult on and evaluate technical considerations related to the design and

                                              -22-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page23
                                                               24ofof25
                                                                      72PageID:
                                                                         PageID:23
                                                                                 765



  construction of the Project and to coordinate their services with those of TWBTA so as to

  prevent the numerous errors, omissions, delays and other defects that developed on the Project,

  and in other respects to be proved at trial.

            86.    Princeton has fulfilled its contractual obligations to TWBTA and/or either of the

  Jacobs Entities, if any, and all conditions precedent to asserting these claims against TWBTA

  and the Jacobs Entities with this Court.

            87.    As a direct and proximate result of the Jacobs Entities’ material breach of their

  contracts with TWBTA, Princeton has been damaged in an amount to be determined at trial in

  that it has incurred significant expense related to the numerous errors, omissions, delays, and

  other defects that developed on the Project, including but not limited to the Errors and Omissions

  Costs, Additional BIM Costs, Delay Damages, as well as other direct damages and consequential

  losses.

            WHEREFORE, Plaintiff demands judgment against the Jacobs Entities on this Count

  for compensatory and monetary damages as set forth above, attorneys’ fees and costs, pre-

  judgment and post-judgment interest at the highest rate permitted by applicable New Jersey law,

  and such other and further relief as the Court deems just and proper.

                                             COUNT FIVE
                                 (Negligence Against the Jacobs Entities)
            88.    Princeton incorporates by reference the allegations set forth in the preceding

  paragraphs of the Complaint as though set forth at length herein.

            89.    In performing consultative services related to the Project, the Jacobs Entities

  provided technical engineering services upon which Princeton reasonably relied, and over which

  Princeton exercised no direct control.

            90.    In performing their consultative services for the Project, the Jacobs Entities owed


                                                 -23-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page24
                                                               25ofof25
                                                                      72PageID:
                                                                         PageID:24
                                                                                 766



  Princeton a reasonable duty of care to perform their technical engineering and/or architectural

  work in accordance with the reasonable standard of care expected of similarly situated

  professionals performing such work on comparable projects.

            91.    The Jacobs Entities materially breached their duty of care to Princeton by failing

  to adequately consult on and evaluate technical considerations related to the design and

  construction of the Project and to coordinate their services with those of TWBTA so as to

  prevent the numerous errors, omissions, delays, and other defects that developed on the Project,

  and in other respects to be proved at trial.

            92.    As a direct and proximate result of the Jacobs Entities’ material breach of duty to

  Princeton, Princeton has been damaged in an amount to be determined at trial in that it has

  incurred significant expense related to the numerous errors, omissions, delays, and other defects

  that developed on the Project, including but not limited to the Errors and Omissions Costs,

  Additional BIM Costs, Delay Damages, as well as other direct damages and consequential

  losses.

            WHEREFORE, Plaintiff demands judgment against the Jacobs Entities on this Count

  for compensatory and monetary damages as set forth above, attorneys’ fees and costs, pre-

  judgment and post-judgment interest at the highest rate permitted by applicable New Jersey law,

  and such other and further relief as the Court deems just and proper.

                                                        FOX ROTHSCHILD LLP
                                                        Attorneys for Plaintiff
                                                        The Trustees of Princeton University




  Dated: December 10, 2019                        By:
                                                        Sarah B. Biser, Esq.
                                                        Jeffrey M. Pollock, Esq.


                                                 -24-
  Active\105828599.v1-12/10/19
Case
  Case
     3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                              Document
                                     51-2
                                       1 Filed
                                          Filed12/10/19
                                                06/22/20 Page
                                                          Page25
                                                               26ofof25
                                                                      72PageID:
                                                                         PageID:25
                                                                                 767




                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury as to all issues so triable in the present matter.

                                                         FOX ROTHSCHILD LLP
                                                         Attorneys for Plaintiff
                                                         The Trustees of Princeton University




  Dated: December 10, 2019                       By:
                                                         Sarah B. Biser, Esq.
                                                         Jeffrey M. Pollock, Esq.


                                 DESIGNATION OF TRIAL COUNSEL

          Sarah B. Biser, Esq., is designated as trial counsel on behalf of Plaintiff, The Trustees of

  Princeton University.

                                                         FOX ROTHSCHILD LLP
                                                         Attorneys for Plaintiff
                                                         The Trustees of Princeton University




  Dated: December 10, 2019                               By:
                                                                 Sarah B. Biser, Esq.
                                                                 Jeffrey M. Pollock, Esq.




                                               -25-
  Active\105828599.v1-12/10/19
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page27
                                                               1 of
                                                                 of46  EXHIBIT
                                                                    72PageID:
                                                                      PageID: 26A
                                                                              768




                Facilities Contract Administration Office
                   E. A. MacMillan Building Annex
                      Princeton, New Jersey 08544


         ARCHITECT-ENGINEER DESIGN
             SERVICES CONTRACT

      CONTRACT NUMBER FC0003914W
                                    WITH


             TOD WILLIAMS BILLIE TSIEN
                 ARCHITECTS LLP

                                     FOR


     DESIGN SERVICES FOR THE ANDLINGER
     CENTER FOR ENERGY & ENVIRONMENT
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page28
                                                               2 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:27
                                                                              769




                              CONTRACT NUMBER FC0003914W
    DESIGN SERVICES FOR THE ANDLINGER CENTER FOR ENERGY
                       & ENVIRONMENT
                                                   PART I – Agreement




                                                                 CONTENTS

  ARTICLE I - THE “CONTRACT” ................................................................................................................... 3
  ARTICLE II – DEFINITIONS ......................................................................................................................... 4
  ARTICLE III - DESIGNATED REPRESENTATIVES .................................................................................... 6
  ARTICLE IV - KEY PERSONNEL AND CONSULTANTS ............................................................................ 6
  ARTICLE V - PRINCETON UNIVERSITY’S RESPONSIBILITIES ............................................................... 7
  ARTICLE VI – ARCHITECT-ENGINEER’S GENERAL RESPONSIBILITIES .............................................. 8
  ARTICLE VII – ARCHITECT-ENGINEER’S BASIC SERVICES ................................................................ 15
  ARTICLE VIII - ADDITIONAL SERVICES BY ARCHITECT-ENGINEER ................................................... 23
  ARTICLE IX – COMPENSATION ............................................................................................................... 26
  ARTICLE X – PAYMENTS .......................................................................................................................... 29
  ARTICLE XI - TIME OF PERFORMANCE .................................................................................................. 30
  ARTICLE XII - INSURANCE AND INDEMNIFICATION ............................................................................. 30
  ARTICLE XIII – OWNERSHIP AND USE OF DOCUMENTS ..................................................................... 32
  ARTICLE XIV – ARCHIVE DRAWINGS AND SPECIFICATIONS ............................................................. 33
  ARTICLE XV – TERMINATION .................................................................................................................. 33
  ARTICLE XVI – SUSPENSION................................................................................................................... 35
  ARTICLE XVII - DISPUTE RESOLUTION .................................................................................................. 35
  ARTICLE XVIII – MISCELLANEOUS ......................................................................................................... 36


  NOTE: This Contract has been prepared based on the standard language
  included in Princeton University Contract Master AE Design Svcs v1.0(3-2009).
  Any revisions to the standard language agreed to by the Parties are highlighted in
  this document: deleted text is shown with strikeout and added/changed text with
  underline.



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page29
                                                               3 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:28
                                                                              770
  CONTRACT NUMBER FC0003914W                                                                      PART I - AGREEMENT


                      PROJECT/SERVICES                                        EFFECTIVE DATE OF CONTRACT

  Design Services for the Andlinger Center for
                                                                                      February 12, 2009
  Energy & Environment

        THE TRUSTEES OF PRINCETON UNIVERSITY                                         ARCHITECT-ENGINEER

  PRINCETON UNIVERSITY                                            TOD WILLIAMS BILLIE TSIEN ARCHITECTS LLP
  FACILITIES CONTRACT ADMINISTRATION OFFICE                       222 CENTRAL PARK SOUTH
  E. A. M ACMILLAN BUILDING ANNEX                                 GROUND FLOOR
  PRINCETON, NJ 08544                                             NEW YORK, NY 10019

  This Architect-Engineer Design Services Contract (the “Contract”) for Design Services for the Andlinger
  Center for Energy & Environment (the “Services”) is made and entered into by and between The Trustees
  of Princeton University (hereinafter “Princeton University”), a New Jersey not-for-profit corporation
  existing under the laws of the State of New Jersey, with its principal offices in Princeton, New Jersey, and
  Tod Williams Billie Tsien Architects LLP (hereinafter “Architect-Engineer”), organized and existing under
  the laws of the State of New York and fully licensed and authorized to provide the required services under
  New Jersey law, with its principal offices located at the address shown above.

                                                       WITNESSETH
          WHEREAS, Princeton University desires that the Architect-Engineer furnish the Services
  specified below for the design and development of plans and specifications so that the Project can be
  constructed ; and

           WHEREAS, Princeton University desires that the Architect-Engineer furnish the Services
  specified below for the design and development of comprehensive plans and specifications for the Project
  so that the Project can be constructed at a cost of construction not to exceed the Construction Budget,
  and the completed Project will comply with all applicable design criteria, laws, codes, regulations, and
  ordinances; and

          WHEREAS, the Architect-Engineer represents that it is willing and able to provide the Services
  specified herein and that it has the necessary skills and abilities to design the Project in accordance with
  the terms and conditions set forth herein; and

           NOW THEREFORE, the parties do mutually agree as follows:

  ARTICLE I - THE “CONTRACT”

  The Contract is comprised of the following documents, including all modifications thereof:
      Part I -- Agreement
      Part II – Project Description including the following documents:
                  •     Project Description for Architect-Engineer Design Services for the Andlinger Center for
                        Energy and the Environment (ACEE) Project dated 10/20/2008 (Attached)
                  •     Tod Williams Billie Tsien Architects Proposal dated November 17, 2008 submitted in
                        response to RFP CAO-09-034W (Incorporated by Reference)
  The documents shall be complementary and are intended to include and imply all items required for the
  proper execution and completion of the Services (as defined in Article II). However, to the extent the
  terms of the documents may conflict, the documents shall control in the order listed above.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                            Page 3
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page30
                                                               4 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:29
                                                                              771
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


  All prior negotiations and writings of every kind concerning the Services described herein are superseded
  and supplanted by this Contract. Specifically, Letter Contract FC0003914W entered into with Tod
  Williams Billie Tsien Architects is encompassed into and superseded by this Contract and costs
  associated with services performed under the Letter Contract are included as a part of the compensation
  established by this Contract in Article IX.

  ARTICLE II – DEFINITIONS

  The following definitions are applicable to this Contract:
  (a)    The term “Architect-Engineer” aggregately refers to all of the Architects and Engineers in the
  employ of the Architect-Engineer, as well as Basic Consultants and Specialized Consultants separately
  engaged by the Architect-Engineer in the performance of this Contract.
  (b)     The term “Additional Services” means those services as further described in Article VIII, which
  may be performed by the Architect-Engineer as part of the Contract only if and to the extent specifically
  authorized by Princeton University in writing.
  (c)     The term “Archive Drawings and Specifications” means the record drawings and specifications
  prepared by the Architect-Engineer upon completion of the Project, as more fully set forth in Article XIV.
  Archive Drawings are also sometimes referred to as “CAD Archive Drawings.”
  (d)     The term “Basic Services” means those services as more fully described in the Contract, which
  Architect-Engineer shall perform within the NTE Price.
  (e)      The term “Basic Consultants” means the Consultants retained by the Architect-Engineer for the
  performance of structural, mechanical, and electrical engineering services and specification writing
  services for the Project. In addition, if the Architect-Engineer is required to provide cost estimating
  services, the cost estimating consultant shall be a Basic Consultant. Compensation for Basic Consultants
  is included as a part of the Fixed Fee established for this Contract.
  (f)     The term “Construction Budget” means the budget established by Princeton University for the
  construction of the Project, including construction contingency and the Contractor’s fee. The Architect-
  Engineer shall design the Project so that the Construction Cost does not exceed the Construction Budget
  as more fully set forth in Article VI(c).
  (g)      The term “Construction Cost” means the total actual or estimated cost to Princeton University of
  all elements of the Project designed or specified by the Architect-Engineer, including construction
  contingency and the Construction Contractor’s fee. Construction Cost does not include the compensation
  of the Architect-Engineer, the costs of the land, rights-of-way, or financing.
  (h)     The term “Construction Documents” means the working drawings, specifications, general
  conditions, supplementary general conditions, special conditions, addenda, and electronic submittals
  developed to set forth in detail all aspects of design, function and construction and will be used for
  estimating the cost of the Project, securing bids for constructing the Project, and directing a contractor in
  construction of the Project. The Construction Documents shall be full, complete, and accurate, enabling
  any competent contractor to carry them out.
  (i)    The term “Construction Schedule” means the schedule for the construction of the Project,
  prepared by the Contractor during the Design Development Phase.
  (j)      The term “Consultants” refers collectively to all Basic Consultants and Specialized Consultants.
  (k)    The term “Contract” means the contract between Princeton University and the Architect-
  Engineer, comprised of the Agreement and the Scope of Professional Services.
  (l)     The term “Contractor” means the prime general contractor performing the construction work on
  the Project, or the contractor retained by Princeton University to provide pre-construction services.
  (m)    The term “Cure Period” means the ten (10) day period under Article XV during which either party
  may cure deficiencies in performance.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 4
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page31
                                                               5 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:30
                                                                              772
  CONTRACT NUMBER FC0003914W                                                          PART I - AGREEMENT


  (n)      The term “Design Development Documents” means plans, outline specifications and cost
  estimates, and submittals developed from the Schematic Design Documents in greater detail to confirm or
  adjust, as required, all aspects of the schematic plans such as exterior design, mechanical and electrical
  systems, structural systems, area arrangement, foundation plans, etc., and revised cost information
  reflecting the more detailed development.
  (o)    The term “Design Documents” means collectively the Schematic Design Documents, the Design
  Development Documents and the Construction Documents, prepared by the Architect-Engineer and its
  Consultants.
  (p)    The term “Design Schedule” means the detailed schedule for the design phases of the Project,
  prepared by the Architect-Engineer during the Schematic Design phase, based on the Milestone Design
  Schedule.
  (q)    The term “Fixed Fee” means the Architect-Engineer’s fixed price compensation for the
  performance of its Basic Services and those of its Basic Consultants. The Fixed Fee does not include
  compensation for Reimbursable Expenses or Specialized Consultants.
  (r)     The term “Investigations” means those investigations identified by the Architect-Engineer as
  being necessary for the design and construction of the Project, as more fully described in Article V(f) of
  the Agreement.
  (s)    The term “Key Personnel” means the essential personnel of the Architect-Engineer and its
  Consultants as more fully described in Article IV of the Agreement.
  (t)    The term “Milestone Design Schedule” means the schedule of critical milestones for the
  performance of the Architect-Engineer’s Services under the Contract.
  (u)     The term “NTE Price” means the maximum compensation to the Architect-Engineer for Basic
  Services, which is comprised of the Fixed Fee, the Specialized Consultants NTE Amount, and the
  Reimbursable Expense NTE Amount. The acronym NTE stands for “not-to-exceed”.
  (v)      The term “Princeton University” means The Trustees of Princeton University, the owner of the
  Project, acting through its Princeton University Representatives.
  (w)    The term “Princeton University Representative(s)” means the Technical Representative and
  the Administrative Representative of Princeton University authorized to bind Princeton University under
  the Contract.
  (x)    The term “Project Description” means the scope of the Project on which the Architect-
  Engineer’s scope of Services is based and on which the Construction Budget was established.
  (y)     The term “Reimbursable Expenses” means those permitted expenses incurred by the Architect-
  Engineer and its Consultants in the performance of Basic Services, as more fully described in Article IX(b)
  of the Agreement.
  (z)     The term “Reimbursable Expense NTE Amount” means the not-to-exceed limit on the
  Architect-Engineer’s compensation for Reimbursable Expenses incurred in the performance of Basic
  Services under the Contract.
  (aa)     The term “Schematic Design Documents” means drawings, outline specifications, and cost
  estimates developed to sufficient detail to indicate the exterior design of the Project; the functional
  relationships of all interior areas; the relationship of the Project to the site, other buildings and the
  campus; the materials used in construction; the types of mechanical, electrical and structural systems to
  be utilized; and the magnitude of the cost of each portion of the work.
  (bb)   The term “Services” means all services to be performed by or on behalf of the Architect-Engineer
  pursuant to this Contract, including services performed by the Architect-Engineer, and by Basic
  Consultants and Specialized Consultants engaged by the Architect-Engineer.
  (cc)    The term “Specialized Consultants” means the consultants, other than Basic Consultants,
  retained by the Architect-Engineer, as approved by Princeton University, including without limitation, civil




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                     Page 5
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page32
                                                               6 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:31
                                                                              773
  CONTRACT NUMBER FC0003914W                                                                     PART I - AGREEMENT


  engineering, acoustics, audio-visual, food service, lighting, security, landscape design, interior design,
  and graphics design.
  (dd)   The term “Specialized Consultant NTE Amount” means the not-to-exceed limit on the Architect-
  Engineer’s compensation for Basic Services performed by Specialized Consultants.
  (ee)    The term “Statement of Construction Cost” means the periodic estimates of the Construction
  Cost of the Project prepared at the end of each design phase by the Contractor and, if included in the
  Architect-Engineer’s scope of Services, by the Architect-Engineer’s cost Consultant.
  (ff)    The term “Substantial Completion” means substantial completion of the construction contract,
  as defined therein.
  (gg)     The term “Work” means all construction work for the Project to be performed by the Contractor or
  any other person or entity engaged by Princeton University as specified in the contract documents setting
  forth the Work.

  ARTICLE III - DESIGNATED REPRESENTATIVES

  (a)      The Architect-Engineer’s designated representatives are:
           Tod Williams & Billie Tsien             -    Principals in Charge
           Jonathan Reo                            -    Project Manager
  (b)      Princeton University’s designated project and administrative representatives (individually and
  collectively herein “Princeton University Representatives”) are:
           Sam Rozycki                             -    Project Manager (Technical Representative)
           Sharon R. Warkala                       -    Contract Administrator (Administrative Representative)
  (c)      Agreements made by and/or actions taken by the Architect-Engineer, which by their nature effect
  a change to this Contract, shall only be binding upon Princeton University when such agreement or action
  is specifically authorized in writing, in advance, by a Princeton University Representative. Therefore, any
  change undertaken by the Architect-Engineer at the direction of anyone other than a Princeton University
  Representative, or without the prior written authorization of a Princeton University Representative, is at
  the Architect-Engineer’s own risk.

  ARTICLE IV - KEY PERSONNEL AND CONSULTANTS

  (a)      Architect-Engineer’s Key Personnel. The Key Personnel of the Architect-Engineer specified
  below, if any, are considered to be essential to the Services being performed hereunder:
   Tod Williams, Principal-In-Charge                               Jonathan Reo, Project Manager
   Billie Tsien, Principal-In-Charge                               Evan Ripley, Project Architect
   Philip Ryan, Senior Associate

  (b)     Basic Consultants. The Basic Consultants (including any Key Personnel), to be used by the
  Architect-Engineer in the performance of this Contract, are:
            Basic Consultant                               Discipline                       Key Personnel
   Arup                                       MEP Engineer                           Fiona Cousins
                                                                                     Brian Haggerty
   Ballinger                                  Associate Architect                    Eva Lew
                                                                                     David Lang
   Cost Estimator                             Faithful & Gould                       Paul Male
   Frank Hubach Associates                    Acoustics                              Frank Hubach
                                                                                     Steve Neal



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                           Page 6
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page33
                                                               7 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:32
                                                                              774
  CONTRACT NUMBER FC0003914W                                                                   PART I - AGREEMENT


            Basic Consultant                               Discipline                        Key Personnel
   Jacobs Consultancy                         Laboratory Consultant                  Josh Meyer
                                                                                     Kathy Machin
   Jacobs                                     Cleanroom Architect/Consultant         Bob Patterson
                                                                                     Greg Owen
   Severud Associates                         Structural Engineer                    Ed Messina
                                                                                     Brian Falconer

  (c)    Specialized Consultants. The Specialized Consultants (including any Key Personnel), to be
  used by the Architect-Engineer in the performance of this Contract are:
        Specialized Consultant                             Discipline                        Key Personnel
   RW Sullivan                                Code Consultant                        Kevin Hastings
   Transsolar                                 Sustainability Consultant              Thomas Auer
                                                                                     Erik Olsen
   TBD                                        AV                                     TBD
   TBD                                        Curtainwall Consultant                 TBD
   TBD                                        Elevator Consultant                    TBD
   TBD                                        Graphics                               TBD
   TBD                                        Hardware                               TBD
   TBD                                        Lighting                               TBD
   TBD                                        Spec Writer                            TBD
   TBD                                        TEL/ DATA                              TBD
   TBD                                        Security                               TBD
   TBD                                        Waterproofing Consultant               TBD

  (d)      Change in Key Personnel or Consultants. Prior to reassigning any of the specified Key
  Personnel to other projects, the Architect-Engineer shall notify Princeton University reasonably in
  advance and shall submit justification (including proposed substitutions) in sufficient detail to permit
  evaluation of the impact on the Project. This Contract may be amended from time to time during the
  course of the Contract to either add or delete Key Personnel, as appropriate. Any change to the Key
  Personnel listed above is subject to Princeton University’s prior written approval, which shall not be
  unreasonably withheld, and any such change made without the prior written approval of Princeton
  University may be considered a material breach of the Contract. Refer to Article VI(d)(4) regarding
  substitutions of Consultants.

  ARTICLE V - PRINCETON UNIVERSITY’S RESPONSIBILITIES

  (a)      Project Requirements. Prior to execution of this Contract, Princeton University has provided to
  the Architect-Engineer the Project Description, which comprises Part II of the Contract, and which sets
  forth a description of Princeton University’s design objectives, constraints, and criteria and specifies the
  space requirements and relationships, flexibility and expandability, special equipment and systems and
  site requirements for the Project. Throughout the term of the Contract, Princeton University shall consult
  with the Architect-Engineer and provide in a timely manner such additional information as may be
  reasonably necessary for the Architect-Engineer to perform Architect-Engineer’s Services under this
  Contract.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                           Page 7
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page34
                                                               8 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:33
                                                                              775
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


  (b)     Project Schedule. Prior to execution of this Contract, Princeton University has established the
  Project schedule. Princeton University will update the overall Project schedule as necessary.
  (c)      Construction Budget. Prior to execution of this Contract, Princeton University has established
  the Construction Budget for the Project, which is based on the Project Requirements described in
  paragraph (a) above. The Construction Budget for the Project is $102,290,000.00 as more fully set forth
  in the Part II Project Description. Note that the Construction Budget has been established using current
  year dollars (March 2010) and that Princeton University will account for all escalation in its overall project
  budget (and not in the Construction Budget). An increase in the Construction Budget by Princeton
  University due to escalation shall not be a reason for an increase in the Architect-Engineer’s Fixed Fee,
  nor in the Specialized Consultant NTE Amount nor the Reimbursable Expenses NTE Amount.
  (d)     Review and Approval of Documents; Responsiveness.                The Princeton University
  Representative shall examine the documents submitted by the Architect-Engineer and shall render
  decisions pertaining thereto promptly to avoid unreasonable delay in the progress to the Architect-
  Engineer’s Services.
  (e)     Existing Conditions Documents. Upon request, Princeton University will provide access to and
  copies of all available drawings and other documents describing the physical characteristics of the site of
  the Project. Architect-Engineer shall rely upon the completeness and accuracy of any and all information
  provided by, or on behalf of, Princeton University.
  (f)     Surveys. Princeton University will provide surveys of the site as mutually agreed upon with
  Architect-Engineer, and the Architect-Engineer is entitled to rely on the accuracy of such surveys.
  (g)     Testing. Princeton University will provide geo-technical, structural, mechanical, chemical, air and
  water pollution tests for hazardous materials and other laboratory and environmental tests, inspections,
  and reports required by law. The Architect-Engineer shall inform Princeton University of all surveys,
  investigations, inspections, or tests (collectively “Investigations”) which should be performed for the
  proper design and construction of the Project, but which are not within the scope of Architect-Engineer’s
  Services under this Contract, and render advice as to when such Investigations should be performed to
  avoid any delay to the completion of the Project. The Architect-Engineer shall assist Princeton University
  in preparing all information and instructions needed to enable Princeton University to solicit proposals for
  any such Investigations and to engage appropriate consultants to perform such Investigations. The
  Architect-Engineer shall review the results of all Investigations as they apply to Architect-Engineer’s
  design of the Project and take them into account appropriately in designing the Project.
  (h)       Hazardous Materials. Princeton University will provide services relating to hazardous or toxic
  waste removal, including but not limited to, detection and abatement of all such hazards. Under no
  circumstances whatsoever shall Architect-Engineer have any responsibility for the discovery, presence,
  handling, removal or disposal of or exposure of persons to hazardous materials in any form at the Project
  site, including, but not limited to, asbestos, asbestos products, polychlorinated biphenyl (PCB), bacteria,
  mold, fungi, or other toxic substances, radon, infectious materials, or contaminants.
  (i)     Notice of Defects. Notice shall be given by Princeton University to the Architect-Engineer and
  by the Architect-Engineer to Princeton University if either party becomes aware of any fault or defect in
  the Project or nonconformance with the Construction Documents.

  ARTICLE VI – ARCHITECT-ENGINEER’S GENERAL RESPONSIBILITIES

  (a)    Standard of Care. Architect-Engineer shall perform the Services hereunder this Agreement in
  accordance with the standards of skill and care generally exercised by other design professionals in the
  same locale acting under similar circumstances and conditions.
  (b)     Project Administration Services. The Architect-Engineer shall provide all project administration
  services necessary to facilitate the orderly progress of the Project, including attending Project meetings,
  communicating with others as appropriate, monitoring progress and issuing progress reports to Princeton
  University, supervising Architect-Engineer’s in-house personnel, directing Architect-Engineer’s
  Consultants and coordinating and managing information flow and decision-making.



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 8
Case
 Case3:19-cv-21248-BRM-LHG
       3:19-cv-21248-BRM-LHGDocument
                             Document51-2
                                       1-1 Filed
                                           Filed06/22/20
                                                 12/10/19 Page
                                                          Page35
                                                               9 of
                                                                 of46
                                                                    72PageID:
                                                                      PageID:34
                                                                              776
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


  (c)      Schedule for Architect-Engineer’s Services.
           (1)      Milestone Design Schedule. By executing this Contract, the Architect-Engineer
           represents to Princeton University that the Milestone Design Schedule as set forth in Article XI
           herein is reasonable for the scope of Services to be performed hereunder.
           (2)       Design Schedule. During the Schematic Design Phase, the Architect-Engineer shall
           prepare a comprehensive Design Schedule, based on the Milestone Design Schedule. The
           Design Schedule shall be presented in Princeton University’s required format, and shall be
           prepared using computer software designated by Princeton University. The Design Schedule
           shall be provided to Princeton University electronically or on diskette upon request. The Design
           Schedule shall include all milestones identified in the Milestone Design Schedule, and shall
           identify deadlines for information exchange and decision-making, major meetings, progress and
           end-of-phase document submissions, Princeton University review/approval periods, submission
           for approval of authorities having jurisdiction, and value engineering sessions or other major
           activities as are appropriate to the Project. The Architect-Engineer shall continuously monitor the
           Design Schedule and shall notify Princeton University of actions required to maintain the
           schedule. The Architect-Engineer shall update the Design Schedule at each project meeting;
           provided, however, that milestone dates may be modified only with the approval of Princeton
           University.
           (3)       Construction Schedule. The Contractor shall prepare the proposed Construction
           Schedule for the Project (during the design phase in which the construction contract is executed).
           The Construction Schedule shall coordinate, integrate and combine schedules for all aspects of
           the Project, including the design, bidding, negotiation and construction phases, incorporating a
           detailed schedule of pre-construction activities, construction activities sequences and durations,
           allocations and scheduling of labor activities, purchase order placement and deliveries of
           materials and equipment, preparation and processing of shop drawings and submittals, and
           Architect-Engineer’s and Princeton University’s review time, and including a schedule for the
           Architect-Engineer’s services under this Contract. Such schedule shall be in format and detail
           satisfactory to Princeton University, and shall include a construction scheduling plan based upon
           the critical path method detailing the working days necessary for the critical path, noncritical path,
           and float time in the sequence of the Work and analysis and explanation thereof. If such
           schedule will require Architect-Engineer to complete some or all of its services under this
           Contract within time intervals shorter than those illustrated in the Architect-Engineer’s Design
           Schedule, Contractor shall consult with the Architect-Engineer in analyzing, alternatives for
           complying with such shorter time schedule. The Contractor’s proposed Construction Schedule
           shall be subject to the review and acceptance of Princeton University, and upon approval by
           Princeton University, the Construction Schedule shall be the binding schedule for Architect-
           Engineer’s performance of its duties under this Contract.
           (4)       In the event Architect-Engineer is delayed in the performance of its Services through no
           fault of its own, then Architect-Engineer may be entitled to an adjustment in the time required to
           perform its Services. Architect-Engineer will promptly notify Princeton University of any such
           delay that will have a possible impact on the schedule.
  (d)      Project Cost Control.
           (1)     Duty to Design the Project Within the Construction Budget. Architect-Engineer shall
           design the Project so that the Construction Cost to construct the Project in accordance with the
           Construction Documents prepared by the Architect-Engineer and its Consultants does not exceed
           the Construction Budget. The Architect-Engineer acknowledges that the Construction Budget
           includes adequate provision for the construction of all elements of the Project designed by or
           specified by the Architect-Engineer and its Consultants as contemplated by the Project
           Description attached as Part II of the Contract.
           (2)     Modification of Construction Budget. The Architect-Engineer acknowledges that it is
           expected that the Construction Budget will not change throughout the duration of the Project,
           except to the extent that Princeton University makes changes to the Project Description for the



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                        Page 9
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 10
                                                              36 of 46
                                                                    72 PageID: 35
                                                                               777
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


           Project on which the Construction Budget was based. If Princeton University proposes changes
           to the mutually agreed upon Project Description, the Architect-Engineer shall inform Princeton
           University of the cost implications to the Project. The Construction Budget may be modified only
           in a writing executed by Princeton University and may result in an adjustment to the Fixed Fee
           where there has been a change to the Project Description. However, should Princeton
           University, without change to the Project Description, increase the Construction Budget for any
           reason attributable to Architect-Engineer’s failure to design the Project within the Construction
           Budget, the Architect-Engineer’s Fixed Fee shall remain unchanged even if such increase in the
           Construction Budget is attributable to the Contractor’s estimating errors, lack of reasonable efforts
           to maximize subcontractor competition, or other reasons within the control of the Contractor.
           (3)      Periodic Statements of Construction Cost. Princeton University will require the
           Contractor to prepare and update detailed Statements of Construction Cost based on the Design
           Documents prepared by Architect-Engineer. In addition, if included in the Architect-Engineer’s
           scope of Services, the Architect-Engineer shall retain a cost estimating consultant to
           independently prepare and periodically update Statements of Construction Cost in a format
           compatible with that of the Contractor. Such Statements of Construction Cost shall be prepared
           and submitted in accordance with the schedule set forth in Article XI, Time of Performance. The
           Contractor (and the Architect-Engineer’s cost estimating Consultant, if any), shall monitor the
           development of the Design Documents by the Architect-Engineer and shall monitor the costs of
           materials, building systems, equipment and labor and shall develop detailed cost data from which
           their respective Statements of Construction Cost can be prepared. The Contractor shall also
           inform Princeton University and the Architect-Engineer of any component the cost of which would
           reasonably be expected to have a material impact on the Construction Cost of the Project. Each
           Statement of Construction Cost shall be in a CSI format, or other suitable format agreed upon by
           Princeton University, to allow comparison. The Architect-Engineer shall specifically identify any
           escalation factors included (and the corresponding rationale). Note that the Contractor’s fee
           calculation shall not include general conditions costs or construction contingency.
           At the end of each design Phase of the Project, and after submission of each Statement of
           Construction Cost, Princeton University, the Architect-Engineer and the Contractor shall meet to
           review and discuss the scope of work and the corresponding Statements of Construction Cost
           (and, where the Architect-Engineer has retained a costing estimating Consultant, to reconcile any
           differences between the respective Statements of Construction Cost). In the event that the
           Contractor’s Statement of Construction Cost (or the reconciled Statement of Construction Cost
           where the Architect-Engineer has retained a cost Consultant) exceeds the Construction Budget
           by more than five percent (5%), then Architect-Engineer shall, if requested by Princeton
           University, redesign the Project and, after consultation with Princeton University and the
           Contractor, revise the Design Documents on the basis of which such Statement of Construction
           Cost was prepared, until Contractor (and the Architect-Engineer’s cost Consultant, if any) are
           able to issue a revised Statement of Construction Cost that does not exceed the Construction
           Budget. All services with respect to the revision of Design Documents because the Statement of
           Construction Cost exceeded the Construction Budget by more than five percent (5%) shall be
           provided by Architect-Engineer as part of Basic Services at no additional cost to Princeton
           University. In the event that the Contractor’s Statement of Construction Cost exceeds the
           Construction Budget by five percent (5%) or less and Princeton University seeks to have
           Architect-Engineer revise the Design Documents, then Architect-Engineer shall revise the Design
           Documents as an Additional Service. Further, if the Contractor’s Statement of Construction Cost
           (or the reconciled Statement of Construction Cost where the Architect-Engineer has retained a
           cost consultant) is greater than the Construction Budget due solely to Contractor’s estimating
           errors, lack of reasonable efforts to maximize subcontractor competition, or other reasons within
           the control of the Contractor, then any redesign services performed by the Architect-Engineer
           shall be considered an Additional Service.
           (4)     Taxes. Princeton University, as an exempt organization, is exempt from New Jersey
           sales taxes under Exemption No. EO-210-634-501, and from New Jersey excise taxes under
           Exemption No. A-110839. Princeton University interprets the applicable state statute, N.J.S.A.



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 10
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 11
                                                              37 of 46
                                                                    72 PageID: 36
                                                                               778
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


           54:32B-8.22 to apply this exemption to all purchases by contractors, subcontractors and
           repairmen of materials, supplies or services for the exclusive use in erecting structures or building
           on, or otherwise improving, altering or repairing its real property. In preparing Statements of
           Construction Cost, Architect-Engineer shall not include sales taxes or excise taxes on those
           elements of Construction Cost which are not subject to New Jersey sales or excise tax.
  (e)     Engagement of Basic Consultants and Specialized Consultants. The Architect-Engineer
  agrees to engage all Basic Consultants and Specialized Consultants as are required for the proper design
  and job observation during the construction period of the Project.
           (1)      Architect-Engineer's Responsibility Regarding Consultants.            Architect-Engineer
           represents that Architect-Engineer has made thorough investigation of all Consultants to be
           utilized in performance of the Contract to assure that such Consultants possess the skill,
           knowledge and experience qualifying them to perform those aspects of the Contract to be
           performed by them at a standard for design of projects of comparable complexity and to assure
           that such Consultants can perform without delay the required services in their areas of expertise
           at a cost which is reasonable and is within the allowances for such cost which have been taken
           into account by Architect-Engineer in agreeing to the compensation provided for in this Contract.
           (2)     Princeton University Approval of Consultants. All Consultants proposed by the
           Architect-Engineer shall be subject to the review and approval of Princeton University in advance,
           which approval shall not be unreasonably withheld. Princeton University hereby approves
           Architect-Engineer's use of the Consultants selected by Architect, in the indicated areas of work,
           as specifically listed in Article IV(b) and IV(c) of the Agreement. The Architect-Engineer
           acknowledges and agrees that except with respect to the areas so indicated in the Agreement,
           Consultants are not required for the Project. If a Consultant is indicated in the Agreement as
           being required for the Project, but the name of the Consultant is not specifically identified, the
           Architect Engineer shall submit the recommended Consultant to Princeton University for review
           and approval before any work is performed by such Consultant. Nothing in this section shall
           relieve Architect-Engineer of Architect-Engineer's sole and prime responsibility for the
           performance of the Contract, including all performance by Consultants.
           (3)      Consultant Agreements. Architect-Engineer, shall upon request, provide to Princeton
           University complete and correct copies of Architect-Engineer's agreement with each Consultant,
           including amendments thereto. Architect-Engineer shall enter into an agreement with each
           Consultant pursuant to which the Consultant assumes toward the Architect-Engineer all of the
           obligations that the Architect-Engineer assumes toward Princeton University under the Contract.
           In addition, each contract shall include the following provisions:
                     (i)       An agreement by the Architect-Engineer and Consultant that Princeton University
                               is a third-party beneficiary of the agreement, entitled to enforce any rights
                               thereunder for its benefit, and that Princeton University shall have the same
                               rights and remedies vis-à-vis such Consultants that the Architect-Engineer may
                               have, including, but not limited to, the right to be compensated for any loss,
                               expense or damage of any nature whatsoever incurred by Princeton University,
                               resulting from any breach of such agreements by the Consultant, any breach of
                               representations arising out of such agreements and any negligent error or
                               omission of such Consultant in the performance of any of its professional
                               services obligations under such agreements; and
                     (ii)      A provision requiring the Consultant to maintain Professional Liability Insurance
                               in amounts required by Article XII hereof or in such other amounts reasonably
                               available and approved in writing by Princeton University throughout the term of
                               this agreement; and
                     (iii)     A provision that Princeton University may at reasonable times and after notice to
                               the Architect-Engineer, contact the Consultant to discuss any aspect of the
                               Consultant's services; provided that Princeton University shall furnish to the




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 11
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 12
                                                              38 of 46
                                                                    72 PageID: 37
                                                                               779
  CONTRACT NUMBER FC0003914W                                                             PART I - AGREEMENT


                               Architect-Engineer a copy of any such correspondence and further provided that
                               Princeton University shall not direct the services of the Consultant; and
                     (iv)      A provision that upon the filing of a petition under the Federal Bankruptcy Code
                               by the Architect-Engineer, Princeton University shall have the right to enter into
                               an agreement with the Consultant at the same price, with the Consultant being
                               obligated to perform the same duties it otherwise would have performed under
                               this Contract with the Architect-Engineer; and
                     (v)       A provision that grants to Princeton University all rights to Consultant’s
                               documents set forth in Article XIII hereof.
           (4)     Substitution of Consultants. No substitution of Consultants from those listed in the
           Agreement, no alteration of the area of work for particular Consultants identified in the
           Agreement, and no use of additional Consultants shall be made without prior written approval of
           Princeton University, which shall not be unreasonably withheld. Requests for approval must
           include a clear description of the work to be performed, the capability of the proposed Consultant
           and the method of payment.
           (5)      Termination of Consultant Agreements. Princeton University reserves the right to
           require Architect-Engineer to terminate contracts or agreements with any Consultants retained by
           Architect-Engineer for performance of services under this Contract. Any compensation for which
           Princeton University may be liable as a result of such termination shall be limited to amounts as
           described in Section Article XV hereof. In the event of any termination of any Consultant
           contracts or agreements by Architect-Engineer, whether or not required by Princeton University,
           Architect-Engineer will ensure prompt delivery of all records, documents, working papers,
           calculations, computer programs, data, drawings, plans, specifications and other work product,
           and all equipment, materials, items or objects acquired by the Consultant and reimbursed by
           Architect-Engineer and/or Princeton University pertaining to services performed under this
           Contract to the time of termination.
  (f)      Coordinated Services. The Architect-Engineer acknowledges that it is essential that all
  Services in connection with the Project be coordinated, including services provided by Princeton
  University. The Architect-Engineer shall coordinate the services of all its architects, engineers, Basic
  Consultants and Specialized Consultants for the Project, shall review and check all drawings and
  specifications prepared by architects, engineers, Basic Consultants and Specialized Consultants for the
  Project, and shall make modifications as necessary, to assure that they are integrated into a coordinated
  and complete set of documents prior to each submission. In addition, the Architect-Engineer shall
  coordinate its Services with services provided by Princeton University and Princeton University’s in-house
  architects.
  (g)     Princeton University-Furnished Information. The Architect-Engineer shall identify information
  or documents required to be provided by Princeton University for the Project, and, if necessary, shall
  gather available documents from Princeton University’s identified record storage location. The Architect-
  Engineer shall assemble, review, and coordinate data furnished by Princeton University, to include
  Princeton University’s construction contract agreements.
  (h)      Design Criteria, Laws, Codes, and Regulations. The Architect-Engineer shall identify and
  research all design criteria, laws, codes, regulations and ordinances applicable to the Project, and shall,
  in accordance with Standard of Care set forth in Article VI(a), design the Project to be in compliance
  therewith. Princeton University acknowledges that the American with Disabilities Act (“ADA”) may be
  subject to various and possibly contradictory interpretations. Architect-Engineer shall use reasonable
  efforts and care in interpreting and advising Princeton University as to the requirements for the Project to
  comply with the ADA and other statutes, ordinances, codes, rules, regulations, orders and requirements.
  In the event that there is a conflict between various laws, codes, regulations, ordinances, or Princeton
  University Design Standards, Architect-Engineer will notify Princeton University of the nature and impact
  of such conflict, and Princeton University agrees to cooperate and work with the Architect-Engineer in its
  efforts to resolve any conflicts prior to the issuance of Construction Documents. If appropriate, and with
  Princeton University’s approval, at times appropriate to the project phase, the Architect-Engineer and/or



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 12
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 13
                                                              39 of 46
                                                                    72 PageID: 38
                                                                               780
  CONTRACT NUMBER FC0003914W                                                          PART I - AGREEMENT


  its Consultants shall review the Project with authorities having jurisdiction. The Architect-Engineer shall
  prepare necessary written and graphic explanatory materials, and appear on Princeton University’s behalf
  at agency meetings. All such visits shall be made with Princeton University’s Representative. If required
  for the Project and authorized by Princeton University, the Architect-Engineer shall prepare necessary
  code variance applications.
  (i)      Value Engineering. The Architect-Engineer shall generate value engineering suggestions or
  proposals when the Statement of Construction Cost is greater than the Construction Budget or when
  requested by Princeton University. The Architect-Engineer shall review and analyze value engineering
  suggestions or proposals submitted by any other party, including Princeton University and the Contractor.
  If the Architect-Engineer determines that the value engineering suggestion or proposal is suitable for
  incorporation into the design of the Project, the suggestion or proposal shall be incorporated into the
  Architect-Engineer’s Design Documents, and the Architect-Engineer shall be responsible for the Design
  Documents regardless of the source of the value engineering suggestion or proposal. If the Architect-
  Engineer determines that the value engineering suggestion or proposal is not suitable for incorporation
  into the design of the Project, the Architect-Engineer shall provide a concise, but complete, explanation to
  Princeton University of the reasons for such determination.
  (j)      Princeton University Design Standards. The Architect-Engineer shall design the Project to
  comply with the Princeton University Facilities Design Standards Manual, Release 7.0, March 2008 (the
  “Design Standards”). If the Architect-Engineer judges an aspect of the Design Standards to be in conflict
  with a Project requirement, or with any law, code, or regulation, or to be otherwise detrimental to the
  Project, the Architect-Engineer shall so notify, and abide by written direction from, the Princeton
  University Representative; provided, however, that if in the judgment of the Architect-Engineer any such
  direction from the Princeton University Representative would violate applicable codes or sound design
  practice, the Architect-Engineer shall so notify the Princeton University Representative before proceeding.
  If the Architect-Engineer deviates from the Design Standards without specific written authorization from
  Princeton University to do so, Princeton University may instruct the Architect-Engineer to modify the
  Design Documents as necessary, without additional compensation, to comply with the Design Standards.
  In the event that any aspect of the Project is constructed in a manner which deviates from the Design
  Standards without Architect-Engineer obtaining specific written authorization from Princeton University for
  such deviation, then, in addition to any other rights or remedies which may be available pursuant to the
  terms of this Contract or by operation of law, Princeton University specifically reserves the right to claim
  an error or omission on the part of the Architect-Engineer in that regard and may seek indemnification
  therefore.
  (k)     Design Documents. The Architect-Engineer shall submit design documents to Princeton
  University for purposes of evaluation and approval by Princeton University. Subject to the provisions
  contained in the next sentence hereof, the Architect-Engineer shall be entitled to rely on approvals
  received from Princeton University in the further development of the design. Princeton University’s
  approval of the Architect-Engineer’s design documents contemplated herein and in other portions of this
  Contract shall not be for the purpose of determining the accuracy, adequacy, or completeness of such
  documents, and shall not alter the Architect-Engineer’s responsibilities with respect to such documents.
  (l)      Meetings. The Architect-Engineer shall schedule all meetings with Princeton University through
  the Princeton University’s Project Manager. The Architect-Engineer shall prepare an agenda for and
  minutes of all meetings attended by the Architect-Engineer, except for construction meetings for which
  the Contractor is assigned to keep the minutes or meetings led by Princeton University, noting in
  sufficient detail: topics discussed; information presented and reviewed; decisions made; comments and
  observations; and “ACTION” items, which shall specifically identify individual responsible, tasks to be
  undertaken and the date anticipated for completion. The Architect-Engineer shall distribute the minutes
  within one week of the documented meeting.
  (m)    Communications. The Architect-Engineer shall have facsimile capability and at least one e-mail
  address per office.
  (n)      Princeton Collaborative System (PCS).




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                    Page 13
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 14
                                                              40 of 46
                                                                    72 PageID: 39
                                                                               781
  CONTRACT NUMBER FC0003914W                                                              PART I - AGREEMENT


           (1)      System Overview. Princeton University requires all Contractors and Architect-Engineers
           to participate in a web-based project management application (Centric Project). The application
           is hosted on Princeton University servers which are maintained by Princeton University staff. The
           web application is customized by Princeton University and provides for a unique web page for
           any project. It is the intent for all documentation, correspondence, and construction information
           that would normally be provided to Princeton University to be posted and stored on the project
           web site.
           (2)     Minimum System Requirements. The following summarizes the minimum system
           requirements for all Contractor’s and Architect-Engineers to possess in order to participate. It is
           the responsibility of all Contractors and Architect-Engineers to possess these minimum
           requirements at no additional cost to Princeton University.
                     (i)       233 MHz Pentium II or better (800Mhz Pentium III or better recommended)
                               Microsoft Windows 2000 SP3, 2000 SP4, XP, or XP SP1
                               Minimum 65 MB free hard disk space for User Tools and ActiveX controls
                               Minimum 130 MB of temporary free space used during installation of User Tools
                               and ActiveX controls
                               Windows 2000 and XP: 128 MB RAM (512 MB recommended)
                               Video card and display capable of True Color (24-bit) and a minimum of 32 MB of
                               video memory (OpenGL driver recommended)
                               Microsoft Internet Explorer 6.0 or 6.0 SP1
                               MDAC 2.8
                               Broadband Internet Connection
                     (ii)      The downloadable tools are available at no cost from Princeton University’s
                               server. Users will be required to make relatively modest adjustments to their web
                               browser and e-mail settings. Self service IT support may be required.
                     (iii)     Training sessions will be provided on campus by Princeton University at no cost.
                               Users should allow approximately 3 hours of training per person.
           (3)      Responsible Users/Project Team Members. All users who are responsible for, or wish
           to retain individual ownership rights to, project specific documentation, correspondence, drawings
           or other information will be considered an individual entity on the project team, and will be
           required to attend training.
           (4)      Roles and Responsibilities.        The following demonstrates the required level of
           involvement and contribution to the PCS process; however, the Project Manager and the
           Architect-Engineer will mutually establish the specific protocols, tasks, and requirements for this
           Project:
                     (i)       All Team Members. All team members will be required to perform the following
                               tasks on a daily basis: convert all correspondence to electronic format and post
                               them to web site; generate ‘e-mail’, schedule meetings and assign tasks through
                               the PCS tool. (PCS synchronizes with MS Outlook calendar, task, and e-mail
                               functions.)
                     (ii)      Contractor.    PCS will track Requests for Information, Submittals, Task
                               Assignments (Tracked Activities), Punch Lists, and various other processes. If
                               the Contractor chooses to maintain parallel tracking in another project
                               management software, a certain level of copy/paste duplicate entry will be
                               required. PCS offers customizable logs and reports for these applications.
                               Princeton University will offer initial technical support to develop basic reports,
                               with the Contractor’s input.
                     (iii)     Architect-Engineers. All drawings will be posted to the PCS site. While a static
                               format may be used during the course of the project, the final archive must



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                        Page 14
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 15
                                                              41 of 46
                                                                    72 PageID: 40
                                                                               782
  CONTRACT NUMBER FC0003914W                                                              PART I - AGREEMENT


                               contain full .DWG files with X-Refs and in accordance with Princeton University
                               Design Standards.
  (o)      No Conflict of Interest. Except with Princeton University’s knowledge and consent, the
  Architect-Engineer shall not engage in any activity, or accept any employment, interest, or contribution
  that would reasonably appear to compromise the Architect-Engineer’s professional judgment with respect
  to this Project.
  (p)     Confidential Information.        The Architect-Engineer shall maintain the confidentiality of
  information specifically designated as confidential by Princeton University, unless withholding such
  information would violate applicable law, create the risk of significant harm to the public or prevent the
  Architect-Engineer from establishing a claim or defense in an adjudicatory proceeding. The Architect-
  Engineer shall require its Consultants to maintain the confidentiality of information specifically designated
  as confidential by Princeton University.

  ARTICLE VII – ARCHITECT-ENGINEER’S BASIC SERVICES

  (a)     Basic Services of the Architect-Engineer shall include the services of all professional and
  technical disciplines needed to perform the services described in this Article. These services shall be
  performed according to generally accepted standards of professional practice.
  (b)     General Project Services. The Architect-Engineer shall provide the following services throughout
  all phases of the Project.
           (1)     Cost Estimating Services [X] are [_] are not included in the scope of Basic Services
           under this Contract.
           (2)      Building Commissioning (Design Phase) Services (refer to Section 3.3 of the Princeton
           University Design Standards Manual) [_] are [X] are not included in the scope of Basic Services
           under this Contract. If it is indicated that these services are not included in this Contract and
           Princeton University elects to obtain these services from a third party consultant under a separate
           contract, the Architect-Engineer shall coordinate its services with this consultant pursuant to
           Article VI(e).
           (3)     Fire Suppression System. The Architect-Engineer shall comply with the procedural
           guidelines set forth in Section 3.7, paragraph 6, of the Princeton University Design Standards
           Manual.
           (4)    Structural System.           The Architect-Engineer shall provide a fully-engineered structural
           system (steel, wood, etc.).
  (c)     As a part of its Basic Services, Architect-Engineer shall provide services that may be reasonably
  required in connection with the work of the Contractor retained by Owner such as a limited number of
  additional meetings and coordination efforts that may be needed as a result of additional analyses and
  evaluations, construction scheduling, value engineering, cost estimate reconciliations and other services
  that would not normally be required.
  (d)     Schematic Design Services.                The Architect-Engineer shall provide the following schematic
  design phase services:
           (1)      Commencement and Completion. The Schematic Design Phase shall commence
           upon written directive from Princeton University and shall be considered complete for purposes of
           final payment for the Phase upon the approval by Princeton University of the Schematic Design
           Documents.
           (2)      Verification of Existing Conditions. The Architect-Engineer shall be required to verify
           existing configurations of space, field measurements of critical dimensions, types and conditions
           of architectural, mechanical, electrical and other systems, and existing sizes and capacities of
           systems and equipment, based on Princeton University-provided information and visual
           inspection within the Project area. However, in the event that Architect-Engineer identifies a
           discrepancy, inaccuracy or deficiency in the documentation and information received by or on



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 15
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 16
                                                              42 of 46
                                                                    72 PageID: 41
                                                                               783
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


           behalf of Princeton University, then Architect-Engineer shall promptly notify Princeton University
           of such discrepancy, inaccuracy, or deficiency.
           (3)     Analysis of Alternatives.          Subject to Article VII(c) herein, consider alternative
           approaches to the design of the Project, with the aim of best meeting Princeton University’s
           stated objectives for the Project, including scope, cost, schedule, and design intent.
           (4)     Architectural Design. Based on the Project Description, the Construction Budget and
           other design criteria, prepare preliminary plans, preliminary sections and building elevations,
           preliminary selection of building systems and materials, summary of areas and volumes, and
           perspective sketches or study models where appropriate to convey three-dimensional aspects of
           the design, including code review and analysis as necessary. This shall include any special
           design considerations requiring Specialized Consultants.
           (5)      Structural Design. Review with Princeton University alternate structural materials and
           systems.      Develop conceptual design solutions for selected systems.            Identify system
           characteristics and limitations, including practical span lengths and bay spacing, and typical sizes
           of structural members.
           (6)      Mechanical Design. Develop conceptual design solution for connection to existing
           services, heating and ventilating, air conditioning, energy conservation, plumbing, fire protection,
           special mechanical systems, and control systems. Prepare preliminary load assessments, and
           identify general space requirements. Review with Princeton University alternate materials,
           systems and equipment.
           (7)      Electrical Design. Develop conceptual design solutions for power service and
           distribution, lighting, telephones, fire detection and alarms, security systems, electronic
           communications, and special electrical systems. Identify general space requirements. Review
           with Princeton University alternate materials, systems and equipment.
           (8)      Civil Design. If required, develop conceptual design solutions for on-site utility systems,
           fire protection systems, drainage systems, grading paving, curb cuts, and off-site utility systems
           improvements required for the project. Review with Princeton University alternate materials and
           systems.
           (9)      Landscape Design. In concert with Princeton University’s separately contracted
           Landscape Architect (Michael Van Valkenburg Associates), review with Princeton University
           alternate materials, systems and equipment. If required, develop conceptual design solutions for
           land forms, lawns and plantings based on program requirements, physical site characteristics,
           design objectives and environmental determinants.
           (10)    Materials, Research and Specifications. Review with Princeton University applicable
           performance criteria and quality standards for potential materials, systems and equipment.
           Investigate availability and suitability of alternative materials, systems and equipment and make
           recommendations to Princeton University. Prepare outline specifications in accordance with the
           Construction Specification Institute (CSI) Manual of Practice.
           (11)    Presentations. Present Schematic Design Documents to Princeton University, and
           respond to questions. Documents shall be presented in a format acceptable to Princeton
           University.
           (12)    Princeton University’s Comments. Record, evaluate, and respond to Princeton
           University’s comments based on the review of the Schematic Design Documents. Modify the
           Schematic Design Documents to correct deficiencies, and identify changes which will be
           incorporated into the design of the Project during the Design Development Phase. Identify any
           Princeton University-requested design changes, which require additional services.
           (13)   Tests and Inspections. The Architect-Engineer shall advise Princeton University of any
           need or advisability of the Princeton University’ securing any tests, analyses, studies, reports, or
           Consultants in connection with the development of the Design Documents for the Project.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                     Page 16
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 17
                                                              43 of 46
                                                                    72 PageID: 42
                                                                               784
  CONTRACT NUMBER FC0003914W                                                                  PART I - AGREEMENT


           (14)   Statement of Construction Cost. In accordance with the schedule set forth in Article
           XI, Time of Performance, submit to Princeton University a Statement of Construction Cost in
           accordance with Article VI(c).
           (15)    Review of Statement of Construction Cost -- Redesign. Princeton University, the
           Architect-Engineer and the Contractor shall meet to review and discuss the scope of work and the
           corresponding Statement of Construction Cost (and to reconcile any differences between the
           Statements of Construction Cost pursuant to Article VI(c)(3), if the Architect-Engineer has
           retained a cost estimating Consultant). In the event that the Contractor’s Statement of
           Construction Cost (or the reconciled Statement of Construction Cost, if the Architect-Engineer
           has retained a cost estimating Consultant) is greater than the Construction Budget, the Architect-
           Engineer shall in accordance with Article VI(c), if requested by Princeton University, as part of
           Basic Services and at no additional cost to Princeton University, redesign the Project and, after
           consultation with Princeton University and the Contractor, revise the Schematic Design
           Documents on the basis of which such Statement of Construction Cost was prepared, until
           Contractor (and the Architect-Engineer’s cost Consultant, if any) are able to issue a revised
           Statement of Construction Cost that does not exceed the Construction Budget.
  (e)     Design Development Phase Services.                      The Architect-Engineer shall provide the following
  design development phase services:
           (1)     Commencement and Completion. The Design Development Phase shall commence
           upon written directive from Princeton University and shall be considered complete for purposes of
           final payment for the Phase upon the approval by Princeton University of the Design
           Development Documents.
           (2)     General. Based on the approved Schematic Design Documents, incorporating Princeton
           University’s review comments and any adjustments authorized by Princeton University to the
           program, schedule, or construction budget, further develop the design of the project; resolve
           remaining design issues with Princeton University; research materials, systems, and equipment;
           prepare Design Development Documents (including outline specifications), all subject to
           Princeton University’s approval; perform code review and analysis as necessary.
           (3)     Architectural Design.      Establish the final scope, relationships, forms, size and
           appearance of the Project through plans, sections and elevations; typical construction details;
           final materials selection; equipment layouts; and perspective sketches and study models where
           appropriate to convey three-dimensional design intent.
           (4)     Structural Design. Based on the approved structural system, establish final structural
           design criteria, foundation design criteria, bay spacing and other dimensions, preliminary sizing of
           major structural components, critical coordination clearances, and outline specifications.
           (5)     Mechanical Design. Perform HVAC load calculations, and plumbing fixture counts.
           Establish equipment sizes and capacities; equipment, distribution, and piping layouts; required
           space for equipment; required chases and clearances; acoustical and seismic controls; visual
           impacts; energy conservation measures, and develop control schematics.
           (6)      Electrical Design.      Establish the final scope of the lighting, electrical, and
           communication systems. Establish sizes and capacities of major components; equipment
           layouts; required space for equipment; required chases and clearances, and energy conservation
           measures.
           (7)    Civil Design. Establish the final scope and preliminary details for on-site and off-site civil
           engineering work.
           (8)     Millwork Design. Establish final scope and preliminary details relative to interior
           construction of the Project; special interior design features; built-in furniture; furnishings, and
           equipment selections; and materials, finishes and colors.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                          Page 17
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 18
                                                              44 of 46
                                                                    72 PageID: 43
                                                                               785
  CONTRACT NUMBER FC0003914W                                                         PART I - AGREEMENT


           (9)      Landscape Design. In concert with Princeton University’s separately contracted
           Landscape Architect (Michael Van Valkenburg Associates), establish final scope and preliminary
           details for landscape construction, materials, plantings, fixtures, and furnishings.
           (10)    Specifications. Prepare a design development specification consisting of summary
           specification sections organized according to the CSI Division 16 format. Review Division 1
           sections provided by Princeton University, and submit proposed modifications.
           (11)    Presentations. Present Design Development Documents to Princeton University, and
           respond to questions. Documents shall be presented in a format acceptable to Princeton
           University.
           (12)    Princeton University’s Comments. Record, evaluate, and respond to Princeton
           University’s comments based on the reviews of the 100% Design Development Documents.
           Modify the Design Development Documents to correct deficiencies and incorporate Princeton
           University comments, and identify changes, which will be incorporated, into the design of the
           Project during the Construction Documents Phase. Identify any Princeton University-requested
           design revisions, which require additional services.
           (13)    Detailed Statement of Construction Cost. In accordance with the schedule set forth in
           Article XI, Time of Performance, submit to Princeton University a detailed Statement of
           Construction Cost in accordance with Article VI(c).
           (14)    Review of Statement of Construction Cost; Redesign. Princeton University, the
           Architect-Engineer and the Contractor shall meet to review and discuss the scope of work and the
           corresponding Statement of Construction Cost (and to reconcile any differences between the
           Statements of Construction Cost pursuant to Article VI(c)(3), if the Architect-Engineer has
           retained a cost estimating Consultant). In the event that the Contractor’s Statement of
           Construction Cost (or the reconciled Statement of Construction Cost, if the Architect-Engineer
           has retained a cost estimating Consultant) is greater than the Construction Budget, the Architect-
           Engineer shall in accordance with Article VI(c), if requested by Princeton University, as part of
           Basic Services and at no additional cost to Princeton University, redesign the Project and, after
           consultation with Princeton University and the Contractor, revise the Design Development
           Documents on the basis of which such Statement of Construction Cost was prepared, until
           Contractor (and the Architect-Engineer’s cost Consultant, if any) are able to issue a revised
           Statement of Construction Cost that does not exceed the Construction Budget.
  (f)     Construction Documents Phase Services. The Architect-Engineer shall provide the following
  construction documents phase services:
           (1)    Commencement and Completion.             The Construction Documents Phase shall
           commence upon written directive from Princeton University and shall be considered complete for
           purposes of final payment for the Phase upon the approval by Princeton University of the
           Construction Documents.
           (2)      General. Based upon the approved Design Development Documents, incorporating
           Princeton University’s review comments and any further adjustments in the scope or quality of the
           Project, or in the construction budget authorized by Princeton University, prepare Construction
           Documents setting forth in detail all construction requirements for the Project, including code
           review and analysis as necessary. The Construction Documents shall, as a minimum, consist of
           drawings, and a project manual, and shall be subject to Princeton University’s approval.
           (3)      Drawings. Drawings shall document the scope of work and details for the project, and
           shall be coordinated both internally, with the Consultants, and with the specifications.
           Construction Documents shall, in accordance with the Standard of Care set forth in Article VI(a),
           be in compliance with those codes, ordinances, statutes, regulations and laws applicable to the
           Architect-Engineer’s Services, except to the extent expressly and specifically stated in detail in
           writing by Architect-Engineer at the time of such submission.
           (4)       Project Manual. The Project Manual shall include:



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                   Page 18
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 19
                                                              45 of 46
                                                                    72 PageID: 44
                                                                               786
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


                     (i)       General requirements as embodied in Princeton University’s standard
                               documents, as may be modified by the Architect-Engineer, subject to Princeton
                               University’s approval, to reflect the specific conditions and requirements of the
                               Project.
                     (ii)      Technical Specifications prepared by the Architect-Engineer and the Architect-
                               Engineer’s Consultants.
           (5)     Presentations. Present the Construction Documents to Princeton University, and
           respond to questions. Documents shall be presented in a format acceptable to Princeton
           University.
           (6)     Princeton University’s Comments. Record, evaluate, and respond to Princeton
           University’s comments based on the review of 50% and 85% Construction Documents. Modify
           the Construction Documents to correct deficiencies and incorporate Princeton University
           comments. Identify any Princeton University-requested design revisions, which require additional
           services.
           (7)       Approvals. Assist Princeton University in connection with Princeton University’s
           responsibility for filing documents required for the approval of governmental authorities having
           jurisdiction over the project. Revise documents as necessary to obtain approval from authorities
           having jurisdiction.
           (8)    Updated Statement of Construction Cost. When Construction Documents are 50%
           complete, update the Statement of Construction Cost for the Project, taking into account:
                     (i)       Changes in materials, systems, or details of construction, which have occurred
                               during preparation of the Construction Documents;
                     (ii)      Known changes in the cost of materials, labor or services since the previous
                               Statement of Construction.
                     (iii)     Adjustments for known or anticipated changes in the bidding market relative to
                               the Project.
           (9)     Review of Statement of Construction Cost--Redesign. Princeton University, the
           Architect-Engineer and the Contractor shall meet to review and discuss the scope of work and the
           corresponding Statement of Construction Cost (and to reconcile any differences between the
           Statements of Construction Cost pursuant to Article VI(c)(3), if the Architect-Engineer has
           retained a cost estimating Consultant). In the event that the Contractor’s Statement of
           Construction Cost (or the reconciled Statement of Construction Cost, if the Architect-Engineer
           has retained a cost estimating Consultant) is greater than the Construction Budget, the Architect-
           Engineer shall in accordance with Article VI(c), if requested by Princeton University, as part of
           Basic Services and at no additional cost to Princeton University, redesign the Project and, after
           consultation with Princeton University and the Contractor, revise the Construction Documents on
           the basis of which such Statement of Construction Cost was prepared, until Contractor (and the
           Architect-Engineer’s cost Consultant, if any) are able to issue a revised Statement of Construction
           Cost that does not exceed the Construction Budget.
  (g)     Bidding or Negotiation Phase Services. The Architect-Engineer shall provide the following
  bidding or negotiation phase services:
           (1)      Commencement and Completion. The Bidding or Negotiation Phase shall commence
           upon written directive from Princeton University and shall be considered complete for purposes of
           final payment for the Phase upon the approval by Princeton University contract for construction.
           (2)     Pre-Qualification of Contractors. As necessary, advise and assist Princeton University
           in evaluating submissions by contractors seeking to be pre-qualified for the work of the project.
           (3)     Solicitation Documents. Princeton University is responsible for organizing and
           coordinating the solicitation documents.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 19
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 20
                                                              46 of 46
                                                                    72 PageID: 45
                                                                               787
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


           (4)     Invitation to Bid. As necessary, assist Princeton University in establishing the list of
           bidders. Princeton University is responsible for issuing all solicitations.
           (5)     Pre-Bid Conference and Walk Through. As necessary, participate in the pre-bid
           conference and walk-through. Provide assistance to Princeton University in responding to
           questions from bidders. All questions and responses shall be recorded and forwarded to
           Princeton University for distribution.
           (6)     Addenda. As necessary, assist Princeton University in reviewing questions proposed by
           Bidders prior to receipt of Bids, and make recommendations. Prepare and submit to Princeton
           University for distribution to Bidders, addenda information as may be required during bidding. All
           addenda will be issued by Princeton University.
           (7)    Evaluation of Bids. If requested by Princeton University, participate in reviews of bids,
           and make recommendations on award of contract(s).
           (8)     Substitutions. The Architect-Engineer shall, during both the bidding or negotiation
           phase, if applicable, and the construction phase, review and respond to requests for substitution
           submitted by bidders or contractors. Architect-Engineer shall provide its response within five (5)
           business days or as otherwise agreed to by Princeton University.
           (9)     Redesign. If the lowest bona fide bid or negotiated proposal exceeds the Construction
           Budget, Princeton University shall, at its option:
                     −    give written approval of an increase in the Construction Budget;
                     −    authorize rebidding or renegotiating of the Project within a reasonable amount of
                          time;
                     −    terminate this Contract in accordance with Article XV; or
                     −    cooperate in revising the Project design to reduce the lowest bona fide bid or
                          negotiated proposal.
           If Princeton University requests that the Architect-Engineer redesign the Project, the Architect-
           Engineer, as part of Basic Services and without additional compensation, shall modify the
           Construction Documents for which the Architect-Engineer is responsible under this Contract as
           necessary to comply with the Construction Budget. However, if the Contractor’s Statement of
           Construction Cost (or the reconciled Statement of Construction Cost where the Architect-
           Engineer has retained a cost consultant) is greater than the Construction Budget due solely to
           Contractor’s estimating errors, lack of reasonable efforts to maximize subcontractor competition,
           or other reasons within the control of the Contractor, then any redesign services performed by the
           Architect-Engineer shall be considered an Additional Service.
  (h)    Construction Phase Services – Administration of the Construction Contract. The Architect-
  Engineer shall provide the following services during the construction phase of the project:
           (1)      Commencement and Completion. The Construction Phase shall commence upon
           written directive from Princeton University and shall be considered complete for purposes of final
           payment for the Phase upon Substantial Completion of the Project.
           (2)     Administration. The Architect-Engineer shall administer the contract between Princeton
           University and the Contractor, in accordance with the Construction Documents.
           (3)     Interpretation of Documents. The Architect-Engineer shall respond to the Contractor’s
           requests for information (RFI) and issue sketches and supplemental instructions as required.
           Response time shall be agreed to between the Contractor and the Architect-Engineer, but shall
           not result in construction delays.
           (4)    Changes to Construction Documents. Architect-Engineer shall make changes to the
           Construction Documents during the Construction Phase, as follows:




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                   Page 20
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 21
                                                              47 of 46
                                                                    72 PageID: 46
                                                                               788
  CONTRACT NUMBER FC0003914W                                                             PART I - AGREEMENT


                     (i)       General. As part of Basic Services and subject to the limitations set forth in
                               Article VII(c), the Architect-Engineer will review a reasonable number of
                               proposed changes to the Construction Documents with Princeton University and
                               the Contractor, and provide Princeton University with an analysis detailing any
                               impact upon the design, any effect on compliance with laws or industry
                               standards, and any reasons which, in Architect-Engineer's professional opinion,
                               may exist for rejecting or modifying the proposed change. Architect-Engineer
                               shall also review the Contractor's resulting written change proposal to determine
                               that it clearly documents the scope and nature of the proposed change and that
                               the costs or cost savings the Contractor has identified appear complete and
                               appropriate.     Architect-Engineer shall make a written recommendation to
                               Princeton University respecting the proposed change and, if Princeton University
                               elects to proceed with it, Architect-Engineer shall modify the Construction
                               Documents as necessary to effect the change and assist Princeton University in
                               reviewing the Contractor's change order. All such changes must be clearly
                               defined and documented in the change order, pursuant to procedures reasonably
                               requested by Princeton University. If Princeton University requests a change that
                               is inconsistent with an approval previously given by Princeton University or if
                               Architect-Engineer is asked to review an excessive amount of changes,
                               Architect-Engineer's services in dealing with such changes, and Architect-
                               Engineer’s services in dealing with requests for substitutions, will be treated as
                               Additional Services. Architect-Engineer shall give prompt written notice to
                               Princeton University explaining the nature of such services and why such
                               services need to be performed.
                     (ii)      Due to Architect-Engineer's Error. If the Construction Documents must be
                               changed to correct Architect-Engineer's error, omission, or failure to coordinate
                               the drawings and specifications comprising the Construction Documents,
                               Architect-Engineer will make the change promptly upon becoming aware of the
                               need for a correction, as part of its Basic Services, and at no additional cost to
                               Princeton University. Architect-Engineer will work with Princeton University and
                               the Contractor to minimize the impact of the resulting changes on the cost of the
                               Project and the Construction Schedule.
                     (iii)     Due to Contractors’ Error. If it becomes necessary or advisable to change the
                               Construction Documents due to a Contractor's error or omission, Architect-
                               Engineer will promptly discuss with Princeton University the proposed changes
                               and their effect upon the Project cost and schedule and, upon receiving
                               Princeton University’s written approval, proceed to make the changes. Architect-
                               Engineer will assist Princeton University in obtaining the Contractor's
                               acknowledgment of responsibility for the change and its consequences, costs
                               and, failing such agreement, will maintain documentation to assist Princeton
                               University in pursuing its claims or other remedies against the Contractor for
                               excess costs. Architect-Engineer's services in dealing with such errors or
                               omissions will be treated as Additional Services. Architect-Engineer shall give
                               prompt written notice to Princeton University explaining the nature of such
                               services and why such services need to be performed.
           (5)     Site Visits. The Architect-Engineer shall visit the site at intervals appropriate to the
           stage of construction, but not less than an average of 1 (one) day(s) per week, to review the
           progress and quality of the work. The Architect-Engineer shall determine if, in general, the Work
           is being performed in a manner indicating that the Work will be in accordance with the
           Construction Documents when completed. The Architect-Engineer shall confirm that the
           Contractor is maintaining updated field record documents. The Architect-Engineer shall prepare
           a written summary of on-site observations and issues raised on each visit, keep Princeton
           University informed of the progress and quality of the Work, and shall endeavor to guard
           Princeton University against defects and deficiencies in the Work. However, the Architect-



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 21
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 22
                                                              48 of 46
                                                                    72 PageID: 47
                                                                               789
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


           Engineer shall not be required to make exhaustive or continuous on-site inspections to check the
           quality or quantity of the Work. The Architect-Engineer shall immediately inform Princeton
           University in writing of any deviations from the Construction Documents, or any otherwise
           defective Work or improper procedures being carried out by the Contractor or its subcontractors.
           The Architect-Engineer shall neither have control or charge of, nor be responsible for, the
           construction manner, means, methods, techniques, sequences or procedures, or for safety
           precautions and programs in connection with the Work, since these are solely the Contractor’s
           rights and responsibilities under the construction contract.
           (6)    Access to the Work. The Architect-Engineer shall at all times have access to the Work
           wherever it is in preparation or progress.
           (7)      Project Progress Meetings. The Architect-Engineer and the Architect-Engineer’s
           Consultants as required shall attend project progress meetings at two-week intervals, unless an
           alternate schedule is established by agreement of Princeton University, Architect-Engineer and
           Contractor.
           (8)      Contractor’s Application for Payment. If requested by Princeton University, the
           Architect-Engineer shall, based on the Architect-Engineer’s observations and evaluations of the
           Contractor’s applications for payment, certify amounts due the Contractor and issue certificates of
           payment in such amount within seven days of receipt of Contractor’s applications. The Architect-
           Engineer’s certification for payment shall constitute a representation to Princeton University,
           based on the Architect-Engineer’s observations at the site and on the Contractor’s Application for
           Payment, that to the best of the Architect-Engineer’s knowledge, information and belief the Work
           has progressed to the point indicated and that the quality of the Work is in accordance with the
           Contract Documents. The foregoing representations are subject to an evaluation of the Work for
           conformance with the Contract Documents upon Substantial Completion, to results of subsequent
           tests and inspections, to minor deviations from the Contract Documents correctable prior to
           completion and to specific qualifications expressed by the Architect-Engineer. The issuance of a
           Certificate of Payment shall further constitute a representation that Contractor is entitled to
           payment in the amount certified. However, the issuance of a Certificate for Payment shall not be
           a representation that the Architect-Engineer has (1) made exhaustive or continuous on-site
           inspections to check the quality or quantity of the Work, (2) reviewed construction means,
           methods, techniques, sequences or procedures, (3) reviewed copies of requisitions received from
           Subcontractors and material suppliers and other data requested by Princeton University to
           substantiate the Contractor’s right to payment or (4) ascertained how or for what purpose the
           Contractor has used money previously paid on account of the Contract Sum.
           (9)      Rejection of Work. The Architect-Engineer shall notify Princeton University in writing
           when the Architect-Engineer determines that the Work does not conform to the Construction
           Documents so that Princeton University can reject the Work, at its option. Whenever the
           Architect-Engineer considers it necessary or advisable, to determine compliance with the intent of
           the Construction Documents, the Architect-Engineer shall recommend that Princeton University
           require additional inspection or testing of the Work, whether or not such Work is fabricated,
           installed or completed. However, such actions of the Architect-Engineer shall not give rise to a
           duty or responsibility of the Architect-Engineer to the Contractor, Subcontractors, material and
           equipment suppliers, their agents or employees or other persons performing portions of the Work.
           (10)    Submittals. The Architect-Engineer shall review and/or approve the Contractor’s
           submittals such as shop drawings, product data and samples. The Architect-Engineer’s action
           shall be taken within ten (10) working days of receipt of first submissions and subsequent
           submittals, unless a shorter period is agreed to with respect to particular submittals. Review of
           such submittals is not conducted for the purpose of determining accuracy and completeness of
           other details such as dimensions and quantities or for substantiating instructions for installation or
           performance of equipment or systems by the Contractors, all of which remain the responsibility of
           the Contractor. The Architect-Engineer’s review shall not constitute approval of safety
           precautions or programs, or of construction means, methods, techniques, sequences or
           procedures. The Architect-Engineer’s approval of a specific item shall not indicate approval of an



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 22
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 23
                                                              49 of 46
                                                                    72 PageID: 48
                                                                               790
  CONTRACT NUMBER FC0003914W                                                          PART I - AGREEMENT


           assembly of which the item is a component. When professional certification of performance
           characteristics of materials, systems or equipment is required by the Construction Documents,
           the Architect-Engineer shall be entitled to rely upon such certification to establish that the
           material, systems or equipment will meet the performance criteria required by the Construction
           Documents. The shop drawing review process shall not be used by the Architect-Engineer to
           enhance or modify the design of the project.
           (11)     Construction Changes. After notification to, and the obtaining of approval from
           Princeton University, the Architect-Engineer may authorize minor changes in the Work which are
           consistent with the intent of the Construction Documents and which do not involve an adjustment
           in the contract sum or an extension of the contract time.
           (12)       Substantial Completion.         The Architect-Engineer shall review and amend the
           Contractor’s list of items to be completed or corrected, and conduct inspections to determine the
           date or dates of Substantial Completion for all portions of the Project. The Architect-Engineer
           shall issue a certificate of Substantial Completion which establishes the date of Substantial
           Completion, lists Work remaining to be completed and the time period for completion, and sets
           forth transitional and ongoing responsibilities of Princeton University and Contractor relative to
           utilities, security, repair of damage to the Work, etc.
  (i)      Close-Out Services.
           (1)      Close-Out Submittals. The Architect-Engineer shall receive, review for completeness,
           and forward to Princeton University written warranties, operation and maintenance manuals, and
           other documents required by the Construction Documents and assembled by the Contractor. In
           addition, the Architect-Engineer shall provide, through its Consultants if appropriate, a short
           written description of the mechanical and electrical systems and their operations, together with
           single-line diagrams as required, for use of maintenance and repair personnel. System
           descriptions and diagrams shall be coordinated with and cross-referenced to Contractor-furnished
           maintenance manuals.
           (2)      Final Completion and Final Certificate of Payment. Upon receiving the Contractor’s
           final application for payment, and notice that the Work is complete, the Architect-Engineer shall
           conduct a final inspection to determine if the Work is complete and acceptable. The Architect-
           Engineer shall issue a final Certificate of Payment upon Contractor’s compliance with all
           requirements of the Construction Documents.
           (3)       Archive Drawings and Archive Specifications. The Architect-Engineer and its
           Consultants shall prepare and submit Archive Drawings and Specifications as more fully set forth
           in Article XIV.
           (4)      Warranty Inspection. The Architect-Engineer shall provide services in conjunction with
           an inspection, approximately 10 months from date of Substantial Completion. Visual inspection
           shall be made with Princeton University and Contractor to determine whether correction of Work
           is required in accordance with provisions of the Construction Documents.

  ARTICLE VIII - ADDITIONAL SERVICES BY ARCHITECT-ENGINEER

  (a)      Additional Services. Additional Services are defined as changes authorized by Princeton that
  increase the scope of the project or the Basic Services established in this Contract and that are subject to
  additional compensation in accordance with Article IX(c). The services specifically listed below are not
  included in the Basic Services described in this Contract and shall be considered to be “Additional
  Services”. Additional Services shall be performed only if specifically authorized in advance by Princeton
  University in writing. Additional Services performed prior to the written authorization of Princeton
  University shall not be compensated as an Additional Service under the Contract. Upon the request or
  authorization by Princeton University to perform Additional Services and/or before performing any
  Additional Services, the Architect-Engineer shall provide to Princeton University a detailed cost proposal
  to perform the services in accordance with Article IX(c).




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                    Page 23
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 24
                                                              50 of 46
                                                                    72 PageID: 49
                                                                               791
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


           (1)     Special Field Investigation Services. The following special field investigation services
           are beyond the scope of Services anticipated by this Contract. As needed for the Project, and
           approved or requested by Princeton University, these services shall be performed by the
           Architect-Engineer as an Additional Service on a lump sum basis:
                     •    Provide a detailed inventory of Princeton University’s existing furniture and
                          equipment.
                     •    As specifically requested and authorized by Princeton University, prepare measured
                          existing conditions floor plans of portions of buildings.
                     •    Prepare measured drawings to document the location size of existing mechanical,
                          electrical, or other systems for Princeton University.
                     •    Conduct a detailed investigation of the condition of architectural, mechanical,
                          electrical, and other building systems outside the scope of the current Project, but
                          required to integrate the Project into existing building systems.
           (2)     Document Revisions During Construction. Preparing drawings, specifications and
           supporting data in connection with Change Orders when the Change Order is necessitated by an
           act or omission of the Contractor pursuant to Article VII(f)(4)(i) or for Princeton University
           requested changes.
           (3)     Replacement of Work. Providing consultation concerning replacement of any Work
           damaged by fire or other cause during construction, and furnishing services as may be required
           in connection with the replacement of such Work.
           (4)      Failure or Default of Contractor. Providing services made necessary by the failure of
           performance, termination, or default of the Contractor, by major defects or deficiencies in the
           work of any Contractor; or by failure of performance of either Princeton University or any
           Contractor under the construction contract. However, under no circumstances will the Architect-
           Engineer be entitled to receive additional compensation for services made necessary by the
           errors, omissions, or failure of performance of the Architect-Engineer and/or its Consultants.
           (5)     Post Final Completion.         Providing services, other than the 10-month warranty
           inspection, after issuance to Princeton University of the final Project Certificate for Payment,
           provided that the Architect-Engineer’s closeout phase obligations have been fully completed. In
           the absence of a final Project Certificate for Payment, providing Services required to extend the
           close-out period more than sixty days after the Date of Substantial Completion of the Work,
           except when the Architect-Engineer is the cause of such extension. An extension of the close-out
           period beyond sixty days does not entitle the Architect-Engineer to additional compensation for
           close-out services which are not affected by the time extension, such as review of required close-
           out submittals, or preparation of MEP systems descriptions, even though such services may
           occur during the extension.
           (6)      Witness. Preparing to serve or serving as a witness on Princeton University’s behalf in
           connection with any legal proceeding following close-out, except with regard to claims allegedly
           arising out of the errors or omissions of the Architect-Engineer or its Consultants.
           (7)     Site Plan Review. Notwithstanding the provisions of Article VI, paragraph (h), assisting
           Princeton University in fulfilling the requirements of a major or minor site plan review, including
           preparation of documents in support of an application prepared by others, attendance and
           testimony at public hearings, and response to issues raised by board members or staff.
           (8)     Other Additional Services. Providing any other services not otherwise included in this
           Contract and not customarily furnished in accordance with generally accepted architectural
           practices, which are requested and authorized in advance by Princeton University as being an
           Additional Service.
  (b)     Extra Services. Extra Services which are not due to errors, omissions or failure of performance
  of the Architect-Engineer and/or its Consultants that may be necessary as a result of changes to the



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                    Page 24
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 25
                                                              51 of 46
                                                                    72 PageID: 50
                                                                               792
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


  project requirements that are otherwise within the scope of the Project, the Basic Services established in
  this Contract, or the Additional Services subsequently added to the Contract via Amendment shall not be
  treated as Additional Services; however, an adjustment to the NTE Price may be made in accordance
  with Article IX(c) depending on the nature and circumstances of the Extra Services.. Architect-Engineer
  shall notify Princeton University when a change will result in the incurrence of Extra Services for which
  additional compensation will be sought. Extra Services shall be performed only if specifically authorized
  in advance by Princeton University in writing. Extra Services performed without the written authorization
  of Princeton University may not be compensated under the Contract. Upon the request or authorization
  by Princeton University to perform Extra Services and/or before performing any Extra Services, the
  Architect-Engineer shall provide to Princeton University a detailed cost proposal in accordance with
  Article IX(c) that both justifies the incurrence of and details the costs to perform the Extra Services.
           (1)     Changes, updates, delays to the project or construction schedule may result in an
           adjustment to the NTE Price provided the services were, in fact, Extra Services that would not
           have otherwise been performed but for such increase in the Project time. Basic Services which
           are simply performed at a later time, but which would have been required had there been no
           increase in the project time, may not be reimbursed as Extra or Additional Services.
           (2)      Changes to the Construction Budget by Princeton University that result in the
           performance of additional cost estimates or redesign efforts on the part of the Architect-Engineer
           and/or its Consultants may result in an adjustment to the NTE Price provided the services were,
           in fact, Extra Services that would not have otherwise been performed but for the change to the
           budget.
           (3)      The Architect-Engineer may be compensated for services provided or costs incurred as a
           result of or during a suspension of work made by Princeton University in accordance with Article
           XVI without regard to the duration of the suspension. Extra Services requested by Princeton
           University such as those for preparation of additional or alternate cost estimates, preparation of
           alternate designs, or for redesign/rework or the incurrence of costs related to
           demobilization/remobilization of staff by the Architect-Engineer and/or its Consultants may be
           reimbursed as Extra Services provided that the Architect-Engineer substantiates that the services
           performed and/or costs incurred resulted directly from and would not have otherwise been
           performed/incurred but for the suspension of work.
  (c)    Notwithstanding anything to the contrary expressed elsewhere in this Contract, Architect-
  Engineer shall not be compensated under the Contract for any Extra or Additional Services –
           −    made necessary, in whole or in part, by any fault or omission of the Architect-Engineer to
                perform its duties, responsibilities or obligations under this Contract.
           −    for cost overruns or other costs incurred in excess of the Fixed Fee or other NTE Amounts
                set forth in Article IX by the Architect-Engineer or any of its Consultants not stemming from
                any change or direction made by Princeton University.
           −    unless the circumstances giving rise to any claim for additional compensation necessitate the
                preparation of additional sketches, drawings, or other documents, or the making of
                substantial changes in any document which has already been approved by Princeton
                University or upon which substantial work has already been performed by the Architect-
                Engineer.
  (d)    If at any time during the term of this Contract Princeton University should request the Architect-
  Engineer to reduce the scope of services originally agreed upon under this Contract, the Architect-
  Engineer shall then reduce said scope of services, as requested, and his fee shall be reduced by a fair
  and equitable amount.
  (e)      If Princeton University requests that the Architect-Engineer perform services that the Architect-
  Engineer believes to be Additional or Extra Services as defined in this Article, the Architect-Engineer shall
  promptly inform Princeton University in writing and shall provide a fixed price (lump sum) or not-to-exceed
  cost estimate to Princeton University to provide such services. Architect-Engineer shall not proceed with
  the Additional or Extra Services until it receives an express written authorization executed by Princeton



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                     Page 25
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 26
                                                              52 of 46
                                                                    72 PageID: 51
                                                                               793
  CONTRACT NUMBER FC0003914W                                                                                PART I - AGREEMENT


  University. However, if Princeton University, in the exercise of its reasonable judgment, concludes that
  the services in question are Basic Services and directs the Architect-Engineer to proceed on this basis,
  the Architect-Engineer shall proceed without delay. Failure to so proceed shall constitute a material
  breach of this Contract; however, by so proceeding, the Architect-Engineer does not waive any claim that
  it may have related to such services.

  ARTICLE IX – COMPENSATION

  (a)     Basic Services Compensation. The Architect-Engineer agrees to perform all of the services
  described in Articles VI and VII for the NTE Price of $15,498,080 (Fifteen Million Four Hundred Ninety-
  Eight Thousand Eighty Dollars) which is comprised of the Fixed Fee, the Specialized Consultants NTE
  Amount, and the Reimbursable Expenses NTE Amount. The NTE Price is the maximum compensation
  Architect-Engineer will receive for Basic Services unless otherwise agreed in writing by Princeton
  University.
           (1)      Fixed Fee. In full compensation for the Architect-Engineer’s Basic Services, including
           without limitation, full compensation for all Basic Consultants (but excluding compensation for
           Specialized Consultants and excluding compensation for Reimbursable Expenses), Princeton
           University shall pay to Architect-Engineer the Fixed Fee of $14,918,010.00 which is allocated as
           follows:
                     Program Verification (2%) ......................................................................... $293,160.00
                     Schematic Design (SD) Phase (12%) .................................................... $1,758,961.00
                     Design Development (DD) Phase (19%) ............................................... $2,785,022.00
                     Construction Documents (CD) Phase (34%) ......................................... $4,983,724.00
                     Bidding or Negotiation (BN) Phase (2%) .................................................. $293,160.00
                     Construction Administration (CA)/Close-Out (CO) Phase (31%) .......... $4,543,983.00
                     Comprehensive Archive Drawings & Specifications (See Article XIV) ..... $260,000.00
           Incremental Funding via Phase. Princeton University will incrementally encumber funds for the
           Fixed Fee using the Phase allocations specified above as authorizations to proceed with the
           Phases are granted. Currently, authorization has been granted to proceed through the DD
           Phase. Therefore, total funding in the amount of $4,837,143.00 is encumbered to cover Basic
           Services through the DD Phase.           This amount consists of $1,845,244.00 previously
           encumbered under Letter Contract FC0003914W plus an additional $2,991,899.00 encumbered
           by this Superseding Contract.
           (2)      Specialized Consultant NTE Amount. In full compensation for Basic Services
           performed by Specialized Consultants, Princeton University shall pay to Architect-Engineer the
           actual fees invoiced by Specialized Consultants to the Architect-Engineer, which for each
           Specialized Consultant shall not exceed the amounts set forth below which include a mark-up of
           0% for Architect-Engineer’s administrative costs associated therewith, and which in the aggregate
           shall not exceed the Specialized Consultant NTE Amount of $0.00.
                                       Specialized Consultant                                                 NTE Amount
                                                None                                                               $0.00

           (3)     Reimbursable Expenses NTE Amount. As full compensation for Architect-Engineer’s
           Reimbursable Expenses, Princeton University shall pay to Architect-Engineer the actual
           expenses incurred by Architect-Engineer and its Consultants that are allowable in accordance
           with the guidelines set forth in paragraph (b) below. Expenses shall be reimbursed at cost and
           with no markup and, in the aggregate shall not exceed the total not-to-exceed amount of
           $580,070.00 which is allocated by phase as follows:
                     Program Verification (2%) ........................................................................... $11,601.00
                     Schematic Design (SD) Phase (12%) ......................................................... $69,609.00



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                                               Page 26
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 27
                                                              53 of 46
                                                                    72 PageID: 52
                                                                               794
  CONTRACT NUMBER FC0003914W                                                                  PART I - AGREEMENT


                   Design Development (DD) Phase (19%) .................................................. $110,213.00
                   Construction Documents (CD) Phase (34%) ............................................ $197,224.00
                   Bidding or Negotiation (BN) Phase (2%) .................................................... $11,601.00
                   Construction Administration (CA)/Close-Out (CO) Phase (31%) ............. $179,822.00
                   TOTAL Reimbursable Expenses .............................................................. $580,070.00
           Incremental Funding via Phase. Princeton University will incrementally encumber funds for
           Reimbursable Expenses using the Phase allocations specified above as authorizations to
           proceed with the Phases are granted. Currently, authorization has been granted to proceed
           through the DD Phase. Therefore, total funding in the amount of $191,423.00 is encumbered to
           cover Reimbursable Expenses through the DD Phase. This amount consists of $129,167.00
           previously encumbered under Letter Contract FC0003914W plus an additional $62,256.00
           encumbered by this Superseding Contract.
           If at any time the Architect-Engineer has reason to believe that the expenses to be incurred for
           Reimbursable Expenses in performing this Contract in the next succeeding thirty (30) days, if
           added to all other payments and costs previously accrued, will exceed eighty-five percent (85%)
           of the funded not-to-exceed amount for Reimbursable Expenses, the Architect-Engineer shall
           notify Princeton University giving a revised estimate of total Reimbursable Expenses along with
           supporting reasons and documentation.
  (b)      Reimbursable Expenses. The Architect-Engineer will be reimbursed for actual expenses in
  accordance with the guidelines listed below. These guidelines shall apply to all expenses incurred
  specifically for the project for which reimbursement is sought under this Contract whether incurred directly
  by the Architect-Engineer or by its Consultants. Only direct costs that are wholly attributable to the
  project shall be allowed. Indirect, prorated, proportional or other shared or estimated expenses shall not
  be allowed as reimbursable expenses. Deviations from these guidelines shall be allowable only with prior
  written approval from Princeton University.
           (1)    Expenses for transportation and living when traveling in connection with the project as
           approved by Princeton University are allowable subject to the following constraints:
                     (i)       Transportation and living expenses for travel within a forty (40) mile radius of
                               Princeton University shall not be allowable.
                     (ii)      “First Class” expenses shall not be allowable. Examples of “First Class”
                               expenses include limousines, chauffeured cars, luxury car rentals, private jets,
                               first class airfare, business class airfare on domestic flights, and any other form
                               of luxury travel. Expenses for the following forms of transportation are
                               considered allowable: public transportation, economy/standard car rental,
                               coach/economy airfare, business class airfare on international flights, and other
                               reasonable forms of transportation.
                     (iii)     Mileage reimbursement for use of personal vehicles shall be allowable at the
                               standard mileage rate for business set by the IRS at the time of travel.
                     (iv)      Allowable points of travel shall be between Princeton University and the
                               Architect-Engineer’s office location(s). If Princeton University is the first or last
                               stop of the day, travel between the University and an employee’s home shall be
                               allowable. Travel to Consultants’ office locations on behalf of Princeton
                               University shall be allowable when this project is clearly identified as the sole
                               purpose of the meeting. An agenda for the meeting shall be submitted with the
                               invoice for reimbursement. Travel between an employee’s home and normal
                               office location shall not be allowable.
                     (v)       Meals. Those meals purchased while travelling to or working at Princeton
                               University during normal business hours (typically lunch) shall be allowable.
                               Meals, beverages, or snacks purchased in the Architect-Engineer’s home city




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                              Page 27
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 28
                                                              54 of 46
                                                                    72 PageID: 53
                                                                               795
  CONTRACT NUMBER FC0003914W                                                                 PART I - AGREEMENT


                               while not travelling to or from Princeton University shall not be allowable.
                               Reimbursement for alcoholic beverages is not permitted.
                     (vi)      Hotels. When required, accommodations at the standard single room rate shall
                               be allowable. In-room charges such as movies, mini-bar, water, and snacks shall
                               not be allowable.
           (2)     Expenses for production or reproduction of drawings, specifications, calculations, cost
           estimates, program analyses, photographs, renderings, plottings, shop drawings, or similar
           instruments required as described in Articles VI and VII.
           (3)     Expenses for printing or copying Construction Documents in quantities suitable for
           bidding, provided the cost is obtained by competitive pricing of outside services.
           (4)      Expenses for postage, parcel delivery services (UPS or similar carriers), long distance
           telephone calls, facsimile (fax) transmissions, special deliveries, and couriers or other hired
           delivery services.
           (5)      Expenses for fees paid for securing approval of governmental review agencies and
           authorities if approved in advance by Princeton University. Reproduction expenses for the initial
           sets of drawings, specifications, calculations and reports for submittal to such agencies (i.e., the
           Division of Community Affairs, designated plan checking firm, etc) for plan checking shall be
           reimbursable.
  (c)      Additional or Extra Services. Adjustments to the NTE Price for the performance of Extra
  Services or additional compensation for Additional Services as defined in Article VIII, will be incorporated
  by Princeton by a written Amendment to the Contract. Architect-Engineer and Princeton University will
  negotiate either a maximum (NTE) fee to be reimbursed based on the Hourly Billing Rates set forth
  below, or, if the scope of the Extra or Additional services can reasonably be determined in advance, a
  fixed fee (lump sum) amount.
  (d)     Hourly Billing Rates. The following rates apply to this Contract, shall remain fixed for the entire
  duration of this Contract:

                                 Individual/Labor Category                           Hourly Rate
                     Tod Williams, Architectural Principal-In-Charge                  $325.00
                     Billie Tsien, Architectural Principal-In-Charge                  $325.00
                     Philip Ryan, Architectural Senior Associate                      $210.00
                     Jonathan Reo, Architectural Project Manager                      $160.00
                     Evan Ripley, Architectural Project Architect                     $140.00
                     Architectural Project Staff                                      $115.00
                     MEP Principal                                                    $340.00
                     MEP Associate Principal                                          $240.00
                     MEP Associate                                                    $200.00
                     MEP Senior Engineer                                              $160.00
                     MEP Engineer                                                     $100.00
                     MEP Senior Drafter                                               $130.00
                     MEP Drafter                                                      $100.00
                     MEP Clerical                                                     $100.00
                     Ed Messina, Structural Principal                                 $290.00
                     Brian Falconer, Structural Principal                             $290.00
                     Structural Associate Principal                                   $250.00
                     Structural Associate                                             $210.00
                     Structural Senior Engineer                                       $190.00



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 28
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 29
                                                              55 of 46
                                                                    72 PageID: 54
                                                                               796
  CONTRACT NUMBER FC0003914W                                                                 PART I - AGREEMENT


                                Individual/Labor Category                            Hourly Rate
                     Structural Engineer                                              $170.00
                     Structural Draftsmen/CADD Operator                               $130.00

  ARTICLE X – PAYMENTS

  (a)     All amounts invoiced and paid under this Contract shall be in U.S. Dollars ($) and are not subject
  to currency fluctuation.
  (b)     Architect-Engineer shall prepare and submit monthly invoices for payments under this Contract.
  Invoices shall be typed or computer-generated, shall include the Architect-Engineer’s name and
  payment/remittance address, and shall cite Princeton University Contract Number FC0003914W and
  Project Grant number 078-2055. The Architect-Engineer shall direct invoices to the attention of Princeton
  University Contract Administrator at the following address:
           PRINCETON UNIVERSITY
           Facilities Contract Administration Office
           E.A. MacMillan Building Annex
           Princeton, New Jersey 08544
           ATTN: Sharon R. Warkala
  (c)      Monthly invoices shall include amounts for Basic and Additional Services Compensation per
  Article IX in accordance with the following:
           (1)      Fixed Fee. Monthly invoices shall include a proportion of the Fixed Fee amount set forth
           in Article IX(a)(1) based on the percentage of completion of the Schematic Design, Design
           Development, Construction Documents, Bidding or Negotiation, and Close Out Phases during the
           billing month. For Construction Phase services, the Architect-Engineer shall submit monthly
           invoices for equal monthly payments based on the anticipated construction period (from award of
           the contraction contract to Substantial Completion). If an alternate payment schedule is
           incorporated into this Contract, monthly invoices shall include amounts per the payment
           schedule. In no event will amounts be paid that are in excess of the corresponding Fixed Fee
           amount established for each Phase as set forth in Article IX(a)(1).
           (2)       Specialized Consultant Fees. With each monthly invoice, Architect-Engineer shall
           submit copies of all Specialized Consultant invoices for which payment is being requested. The
           Architect-Engineer shall examine the invoices of its Specialized Consultants to confirm that all
           claimed fees and expenses are allowed under this Contract and shall not include ineligible
           amounts in its invoices to Princeton University. In no event will amounts be paid that are in
           excess of the corresponding NTE Amount established for that Specialized Consultant as set forth
           in Article IX(a)(2).
           (3)      Reimbursable Expenses. Architect-Engineer shall include actual amounts incurred
           during the billing month for Reimbursable Expenses and shall submit receipts, expense reports,
           and other detailed documentation to substantiate each item of allowable reimbursable expense
           included on the invoice. Princeton University reserves the right to deduct amounts that are
           determined to be unallowable in accordance with Article IX(b). In no event will amounts be paid
           that are in excess of the total Reimbursable Expenses NTE Amount as set forth in Article IX(a)(3).
           (4)     Additional Services. Architect-Engineer shall separately account and invoice for
           additional services authorized under this Contract pursuant to Article IX(c). For additional
           services authorized to be performed on an hourly basis, Architect-Engineer shall include actual
           amounts incurred during the billing month and shall submit detailed backup to support and
           substantiate the amount being billed, including copies of employee-signed and supervisor-
           approved time sheets. For additional services for which a fixed fee has been established,
           Architect-Engineer shall bill as for Fixed Fee as described in paragraph (1) above. In no event
           will amounts be paid that are in excess of any maximum or fixed fee established for the additional
           services or that are based on hourly rates that are not in accordance with the hourly rate
           schedule established in Article IX(d).


  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                       Page 29
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 30
                                                              56 of 46
                                                                    72 PageID: 55
                                                                               797
  CONTRACT NUMBER FC0003914W                                                                                  PART I - AGREEMENT


           (5)    In addition to the monthly amounts billed in accordance with the above, invoices shall
           show the corresponding total amounts as authorized by the Contract and the corresponding
           cumulative amounts billed to date.
  (d)     Payments will be made to the Architect-Engineer within 30 days after receipt by the Princeton
  University Contract Administrator of each invoice that is submitted in proper form and substance.
  Release of payments will be conditioned upon review and approval of the invoice by Princeton
  University’s Administrative and Technical Representatives designated in Article III(b).
  (e)     Records. The Architect-Engineer shall maintain records for all reimbursable expenses and for
  services performed on an hourly basis in accordance with generally accepted accounting principles.
  Such records shall be made available to Princeton University or its authorized representative upon
  reasonable advance written request at mutually convenient times. The Architect-Engineer shall retain all
  records relating to this Contract until the expiration of seven (7) years after final payment is made under
  this Contract, or six (6) months after final resolution (by non-appealable judgment or settlement) of any
  disputes, whichever may be later.
  (f)     The Architect-Engineer shall permit Princeton University, at its own expense, by its duly
  authorized representatives, to inspect and audit all data, records and files pertaining to this Contract.
  ARTICLE XI - TIME OF PERFORMANCE
  Time is of the essence for this Contract. The Architect-Engineer shall perform its Services under the
  Contract in accordance with the Milestone Design Schedule set forth below and the Design and
  Construction Schedules as described in Article VI(c).
    Project Phase                                                          Milestone Dates
    Schematic Design (SD) Phase                                            February 12, 2009 – December 25, 2009
        SD Drawings Complete                                               October 23, 2009
        SD Complete/Approval to Proceed to DD                              January 22, 2010
    Design Development Phase                                               March 8, 2010 – October 13, 2010
    Construction Documents Phase                                           October 4, 2010 – September 14, 2011
        50% Documents Complete                                             February 4, 2011
        85% Documents Complete                                             June 17, 2011
        100% Documents Complete                                            September 14, 2011
        GMP Agreement                                                      October 7, 2011
    Bidding & Negotiation Phase                                            June 17, 2011 – November 4, 2011
    Construction Phase                                                     March 1, 2012 – February 27, 2015
    Close-Out Phase                                                        March 3, 2015 – March 2, 2016

  ARTICLE XII - INSURANCE AND INDEMNIFICATION

  (a)      Insurance. Prior to beginning any of the Work on the Project or at the time of execution of this
  Contract, whichever occurs first, the Architect-Engineer shall establish, maintain and keep in force
  policies for minimum insurance coverage as set forth below:
           (1)       Workers Compensation (WC) ......................................................... Statutory Minimum*
           (2)       Employer’s Liability (EL) ................................................................. $500,000 Minimum*
                     *WC and EL are not required if Architect-Engineer is a solo independent contractor.
           (3)     General Liability (GL): Comprehensive General Liability including Contractual, Premises
           Operations, Products and Completed Operations, Independent Contractors/Vendors and
           Personal Injury, Bodily Injury and Property Damage.
                     Each Occurrence ............................................................................. $2,000,000 Minimum
                     Aggregate ......................................................................................... $2,000,000 Minimum



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                                                 Page 30
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 31
                                                              57 of 46
                                                                    72 PageID: 56
                                                                               798
  CONTRACT NUMBER FC0003914W                                                                                  PART I - AGREEMENT


           (4)      Automobile Liability (AL): Automobile Liability insurance is required only when use of a
           vehicle is integral to the performance of the contract or project.
                     Bodily Injury and Property Damage ................................................. $1,000,000 Minimum
           (5)     Professional Liability (PL):       Architect-Engineers who are required to maintain
           professional licenses in order to practice in their profession shall maintain Professional Liability
           Insurance coverage as follows:
                     Per Claim ......................................................................................... $2,000,000 Minimum
                     General Aggregate ........................................................................... $2,000,000 Minimum
  (b)        By requiring such minimum insurance, Princeton University shall not be deemed or construed to
  have assessed the risk that may be applicable to the Architect-Engineer for this Project or under this
  Contract. The Architect-Engineer shall assess its own risks and if deemed to be appropriate and/or
  prudent, should maintain higher limits and/or broader coverage than that stipulated above. The Architect-
  Engineer is not relieved of any liability or other obligations assumed or pursuant to the Contract by reason
  of its failure to obtain or maintain insurance in sufficient amounts, duration, or types.
  (c)     Insurance shall be provided at the Architect-Engineer’s expense as part of the Fixed Fee or
  Hourly Expenses NTE Amount for Basic Services and shall not be charged directly to Princeton University
  as a Reimbursable Expense.
  (d)     Insurance policies required by this clause shall be written by a Carrier licensed to do business in
  the State of New Jersey with a Financial Strength Rating (FSR) of at least ”A” and a Financial Size
  Category (FSC) of at least “VIII” in A.M. Best’s Key Rating Guide.
  (e)      The Professional Services Contractor shall name “The Trustees of Princeton University, its
  Officers, Employees and Agents,” as an additional insured on any General Liability (GL) policy or policies
  including any applicable Excess Liability policy or policies with respect to any liability resulting from or in
  any way connected with any services provided under this BOA, and said insurance coverage shall be
  primary as to any other valid and collectible insurance of Princeton University.
  (f)     The minimum insurance coverage shall be maintained for the entire duration of the Project. In
  the case of Professional Liability, “tail” coverage that continues for a period of three (3) years after
  substantial completion of the Project shall be provided. The Princeton University Contract Administrator
  shall be notified by the Architect-Engineer or its Insurance Carrier at least 30 days prior to any material
  change to or cancellation of any of insurance coverage.
  (g)      Prior to commencing any work on the Project or execution of this Contract, whichever occurs first,
  the Architect-Engineer or its Insurance Carrier shall provide a Certificate(s) of Insurance (COI) evidencing
  compliance with all requirements for insurance coverage as indicated in this Article. The COI shall be
  submitted to the Princeton University Contract Administrator at the address shown on page 1 of this
  Agreement for review and approval. For the duration of the contract, the Architect-Engineer or its
  Insurance Carrier shall provide updated COI’s to evidence renewals or other changes to insurance
  policies or coverage. At the point of substantial completion of the Project, a COI shall be provided that
  evidences that the required Professional Liability “tail” coverage is in place and will remain in effect for a
  minimum of three (3) years following Project completion.
  (h)      Indemnification -
           (1)     To the fullest extent permitted by the laws of the State of New Jersey, and subject to
           subparagraph (2) below, the Architect-Engineer (the “Indemnitor” for purposes of interpreting this
           Paragraph) agrees to indemnify and hold harmless, and pay for the defense of Princeton
           University, its trustees, officers and employees, and any affiliated or related entities (the
           "Indemnitees" for purposes of interpreting this Paragraph) against all claims, loss, liability,
           damage, costs and expenses, including reasonable attorney’s fees, that are alleged to have
           occurred in whole or in part arise as a result of, but only to the extent caused by and in proportion
           to, the negligent acts or omissions of the Indemnitor, its agents, consultants, employees, or
           representatives.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                                                 Page 31
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 32
                                                              58 of 46
                                                                    72 PageID: 57
                                                                               799
  CONTRACT NUMBER FC0003914W                                                              PART I - AGREEMENT


           (2)       Equitable Adjustment. In the event that acts, representations or omissions of an
           Indemnitee materially contributed to the nature or manner of performance or nonperformance by
           the Indemnitor, or its agents, consultants, employees, or representatives or nonperformance
           which gives rise to Indemnitor’s liability under paragraph "1" above, the indemnity obligation shall
           be equitably adjusted to reflect said material contribution, with the Indemnitor retaining
           proportional liability for indemnification consistent with that equitable adjustment, except that
           Indemnitor may not avail itself of rights under this subparagraph “2” until it has provided the
           Indemnitees with reasonably timely notice, via a written statement, of Indemnitor’s good faith
           factual basis for equitable adjustment, and proposed an adjustment based upon percentages,
           liability limits, or any other method of allocation that is appropriate under the circumstances.
           (3)       Survival. This indemnification obligation shall survive termination of this Agreement.
           (4)      Hazardous Materials Indemnification. To the fullest extent permitted by law, Princeton
           University shall hold harmless, defend, and indemnify Architect-Engineer from any and all claims,
           suits, demands, damages, losses, judgments, payments, awards, and expenses which directly or
           indirectly arise from or relate to hazardous materials as described in Article V(h) of this Contract.
  (i)     Limitation of Liability. In recognition of the relative risks and benefits of the Project to both
  Princeton University and Architect-Engineer and its Consultants, the risks have been allocated such that
  Princeton University agrees, to the fullest extent permitted by law, to limit the liability of Architect-Engineer
  to Princeton University for any and all claims, losses, costs, damages of any nature whatsoever or claims
  expenses from any cause or causes, including reasonable attorneys' fees and costs and expert-witness
  fees and costs, so that the total aggregate liability of Architect-Engineer to Princeton University shall not
  exceed the total compensation received by Architect-Engineer under this Contract or the available
  insurance proceeds from the Architect-Engineer’s applicable liability insurance policy and those of its
  Consultants whichever is less. It is intended that this limitation apply to any and all liability or cause of
  action however alleged or arising, unless otherwise prohibited by law.

  ARTICLE XIII – OWNERSHIP AND USE OF DOCUMENTS

  (a)      Authorship and Copyright; Perpetual License to Use. The original design documents,
  including drawings, specifications and other documents prepared by the Architect-Engineer for this
  Project are instruments of the Architect-Engineer’s service. Unless otherwise provided, the Architect-
  Engineer shall be deemed the author of these documents and shall retain all common law, statutory and
  other reserved rights, including copyright; provided, however, the Architect-Engineer agrees to and does
  hereby grant, subject to Princeton University’s payment of undisputed sums, Princeton University a
  perpetual royalty-free license to all such documents in which it may claim a copyright and to all
  architectural work as to which it may assert any rights or establish any claim under the design patent or
  copyright laws. Princeton University’s perpetual royalty-free license shall entitle it to unlimited rights in all
  architectural works arising out of the Architect-Engineer’s performance of services pursuant to this
  Contract, so long as its use thereof is consistent with Princeton University’s purpose, as set forth in its
  Charter. This perpetual royalty-free license shall include, but not be limited to, drawings, specifications,
  architectural designs of buildings and structures, notes and other architectural and engineering
  documents produced by or on behalf of Architect-Engineer in the performance of this Contract, or in
  contemplation thereof, archive drawings and archive specifications produced after completion (including
  the right to use same for comprehensive campus-wide mapping endeavors), and any and all other
  “architectural works” as that term is defined in the Architectural Works Copyright Protection Act at 17
  U.S.C. 102 (a)(8). Princeton University shall defend, indemnify and hold the Architect-Engineer harmless
  from and against all claims, losses, liabilities and damages arising out of Princeton University’s use of
  documents pursuant to this perpetual royalty-free license for any purpose other than in connection with
  the Project which is the subject of this Contract.
  (b)     At any time upon demand by Princeton University, Architect-Engineer shall furnish to Princeton
  University as a Reimbursable Expense a complete set of all work product prepared by or obtained by the
  Architect-Engineer to date of such demand. In the event of Architect-Engineer’s failure to comply with
  Princeton University’s demand hereunder, the parties agree that any remedy at law would be inadequate



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                        Page 32
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 33
                                                              59 of 46
                                                                    72 PageID: 58
                                                                               800
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


  and entitle Princeton University to equitable relief including without limitation the remedy of specific
  performance.
  (c)     In the event that the Contract is terminated for Architect-Engineer’s default pursuant to Article XV
  hereof, Architect-Engineer shall remain responsible for all signed and sealed construction documents
  prepared by Architect-Engineer or its Consultants, except to the extent that such documents are modified,
  misused or misinterpreted by Princeton University, or its contractors, or any replacement architect. In all
  other cases, reuse of the Architect-Engineer’s design documents without written authorization by
  Architect-Engineer shall be at Princeton University’s risk.
  (d)     The Architect-Engineer shall be permitted to reuse individual elements of the design for the
  Project on other projects; provided, however, that the Architect-Engineer shall not substantially reproduce
  the design of this Project on any other project without Princeton University’s prior written approval.
  (e)     Notwithstanding paragraph (a), renderings, presentation models, and mock-ups shall become
  property of Princeton University.

  ARTICLE XIV – ARCHIVE DRAWINGS AND SPECIFICATIONS

  (a)      As part of its Basic Services, the Architect-Engineer shall comply with the archiving requirements
  set forth in Section 1.5 - Documentation and Archiving of the Princeton University Facilities Department
  Design Standards Manual and shall furnish to Princeton University Record Drawings and Specifications in
  the formats prescribed therein.
  (b)      Comprehensive Archive Drawings and Specifications Services [X] are [ ] are not included within
  the scope of Basic Services under this Contract. When these services are included in the scope of work
  for this Contract, the Architect-Engineer shall reconcile the Record Drawings and Specifications
  deliverable pursuant to this Article XIV with the Contractor’s As-Built Drawings and deliver a set of
  Comprehensive Archive Drawings and Specifications for Princeton University’s archive in the formats
  prescribed in Section 1.5 of the Princeton University Design Standards Manual. This is an optional
  service that Princeton University may choose to invoke at the time of contract award or any time
  thereafter prior to the date of Substantial Completion for the project at a fixed fee of $260,000.00. If this
  option is invoked at the time of contract award, this amount will be included in the Fixed Fee set forth in
  Article IX(a)(1). If this option is invoked any time after award of the contract, these services will be added
  as Additional Services in accordance with Article IX(c) at this fixed fee amount.

  ARTICLE XV – TERMINATION

  (a)      Termination of Contract for Architect-Engineer’s Default.
           (1)      Grounds. If Architect-Engineer fails to perform any of its material duties under the
           Contract in a timely fashion, for reasons not due to the fault of Princeton University, Contractor or
           any subcontractor, or otherwise materially breaches the Contract in any way, Princeton University
           may terminate the Contract for default. Without limitation, termination for default will be permitted
           if Architect-Engineer fails to promptly correct any errors, omissions or other deficiencies in
           documents prepared by Architect-Engineer upon receiving notice of them from Princeton
           University or otherwise becoming aware of them; fails to adhere to agreed schedules or to
           perform in a timely fashion; fails to continue its performance during the pendency of a dispute, as
           required by the Contract; becomes insolvent, makes an assignment for the benefit of creditors,
           files a voluntary petition in bankruptcy or insolvency or has an involuntary petition in bankruptcy
           or insolvency filed against it, or has a receiver appointed; files for dissolution or otherwise is
           dissolved; or if Princeton University shall have reasonable grounds to believe that Architect-
           Engineer does not have the technical or financial ability to complete its obligations under the
           Contract and Architect-Engineer fails to give Princeton University prompt and reasonable
           assurances of its ability to perform.
           (2)      Notice and Effective Date. Princeton University shall notify Architect-Engineer, in
           writing, of a termination for default, and the reasons prompting it. Thereafter, Architect-Engineer
           shall have ten (10) days to cure such default (“Cure Period”), or a reasonable period of time if it is


  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 33
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 34
                                                              60 of 46
                                                                    72 PageID: 59
                                                                               801
  CONTRACT NUMBER FC0003914W                                                            PART I - AGREEMENT


           practically impossible to cure such default within ten days provided that Architect-Engineer gives
           Princeton University reasonable assurances that a satisfactory cure will be effectuated within
           such reasonable time. Should the default not be cured, nor reasonable assurances given that the
           default will be cured within a reasonable time, the termination shall take effect, without further
           notice, on the date specified in the notice. However, the termination will not take effect if, before
           the termination's effective date, Princeton University delivers to Architect-Engineer a written
           revocation of the termination.
           (3)     Termination Remedy Cumulative. The remedy of termination is not exclusive, but is in
           addition to all other rights or remedies Princeton University may have in law or equity for any
           breach of contract by Architect-Engineer. Neither termination of the Contract nor any payment to
           Architect-Engineer shall limit or impair the right of Princeton University to recover damages
           occasioned by the fault or default of Architect-Engineer.
           (4)      Effect of Wrongful Termination Under This Section. If any termination for default is
           later determined to have been improperly effected Architect-Engineer shall be entitled to receive,
           as its sole remedy, the costs or damages described in paragraph (b) hereof.
  (b)     Termination For Convenience. Princeton University may terminate the Contract, without
  declaring Architect-Engineer in default, with or without cause, by providing Architect-Engineer with thirty
  (30) calendar days' written notice of termination at any time.
           (1)     If the Architect-Engineer is a sole proprietor and the Architect-Engineer should die during
           the term of this Contract, this Contract shall be considered terminated. In the event of such
           termination, the Architect-Engineer’s estate shall be entitled to reasonable payment for any
           uncompensated Services performed to the date of death, and Princeton University shall have title
           to and/or the right to immediate use and possession of all finished and unfinished documents
           prepared under this Contract, as if this Contract had been terminated for the convenience of
           Princeton University pursuant to this paragraph (b).
  (c)      Deliverables and Compensation. In the event of termination, Architect-Engineer shall promptly
  deliver to Princeton University all records, documents, working papers, calculations, computer programs,
  data, drawings, plans, specifications and other tangible work products and all equipment, materials, items
  or objects acquired by Princeton University and reimbursed by Princeton University, pertaining to the
  services performed under this Contract to the time of termination; provided that Princeton University has
  paid to Architect-Engineer all amounts due and owing as of the date of determination, exclusive of
  amounts disputed in good faith by Princeton University. In addition,
           (1)     If termination is under paragraph (a) for default, compensation will be paid only for
           services properly performed and actual expenses incurred through the date of termination less
           the amount of any asserted claims of Princeton University or any claims arising out of such
           termination, including without limitation claims attributable to any excess reprocurement costs
           incurred to complete the remaining obligations of Architect-Engineer under this Contract.
           (2)      If termination is under paragraph (b) for convenience, Architect-Engineer shall be paid a
           percentage of its Basic Services compensation corresponding to the value of the Services
           actually completed by Architect-Engineer as of the date of the termination, together with
           compensation for any approved Additional Services actually completed. The value of Basic
           Services completed shall be based upon the breakdown set forth in the Article IX. The payment
           of these amounts is Architect-Engineer's sole remedy for termination for convenience. In no
           event shall Architect-Engineer be entitled to recover any additional amounts after termination
           under this section, including, without limitation, profits or overhead on portions of the Services not
           performed as of the effective date of termination. Compensation shall in no case exceed the
           limits established in this Contract for each phase of the Services as to which Princeton University
           has expressly authorized Architect-Engineer to proceed, plus reasonable expenses arising from
           and limited to Architect-Engineer's demobilization of staff as a direct result of termination of this
           Contract.
  (d)   Termination of Contract for Princeton University’s Default. If Princeton University fails to
  make payments to Architect-Engineer in accordance with this Contract, exclusive of payments disputed


  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                      Page 34
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 35
                                                              61 of 46
                                                                    72 PageID: 60
                                                                               802
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


  by Princeton University in good faith, such failure shall be considered substantial nonperformance and
  cause for termination, or, at Architect-Engineer’s option, cause for suspension of performance of services
  under this Contract. If Architect-Engineer elects to suspend services, prior to suspension of services,
  Architect-Engineer shall give seven (7) days’ written notice to Princeton University. In the event of the
  suspension of services, Architect-Engineer shall have no liability to Princeton University for delay or
  damage caused Princeton University because of such suspension of services. Before resuming services,
  Architect-Engineer shall be paid all sums due, except amounts disputed by Princeton University in good
  faith, prior to suspension and any expenses incurred in the interruption and resumption of Architect-
  Engineer’s services. Architect-Engineer’s fee for the remaining services and the time schedules shall be
  equitably adjusted. If Architect-Engineer elects to terminate this Contract for nonpayment or other
  material breach of contract, the Architect-Engineer shall notify Princeton University, in writing, of the
  termination for default, and the reasons prompting it. Thereafter, Princeton University shall have ten (10)
  days to cure such default (“Cure Period”), or a reasonable period of time if it is practically impossible to
  cure such default within the ten (10) days provided that Princeton University gives Architect-Engineer
  reasonable assurances that a satisfactory cure will be effectuated within such reasonable time. Should
  the default not be cured, nor reasonable assurances given that the default will be cured within a
  reasonable time, the termination shall take effect, without further notice, on the date specified in the
  notice. However, the termination will not take effect if, before the termination's effective date, Architect-
  Engineer delivers to Princeton University a written revocation of the termination.

  ARTICLE XVI – SUSPENSION

  (a)    Princeton University, at any time, upon three (3) days written notice to the Architect-Engineer may
  suspend all of any part of the Services of the Architect-Engineer.
  (b)     In the event of suspension by Princeton University as noted above, the Architect-Engineer shall
  be entitled to receive reasonable compensation for Services already satisfactorily performed and
  accepted, but no amount shall be allowed for anticipated profit on unperformed Services.
  (c)      Notwithstanding any amounts for Extra Services agreed to by the Parties in accordance with
  Article VIII(b), should Princeton University reactivate any assigned work covered by this Contract, in
  whole or in part, within 180 days from the time the Services were suspended, any fees paid to the
  Architect-Engineer pursuant to this Contract shall be applied as payment on the fees for the Services as
  set forth in this Contract at this time of reactivation. Should reactivation occur after a period of
  suspension exceeding 180 days, the Architect-Engineer and Princeton University may renegotiate the
  fees based on current conditions or either may unilaterally elect to terminate the Contract as it pertains to
  the remaining Services.
  (d)      In the event Princeton University decides to suspend any Services under this Contract, Princeton
  University shall remain entitled to unlimited access to all finished and unfinished documents prepared by
  the Architect-Engineer pursuant to this Contract and shall be vested with all rights to such documents as
  set forth in Article XIII.
  (e)      If the Architect-Engineer should be unwilling or unable to perform the Services required by this
  Contract at the time Princeton University desires to reactivate the Services after a period of suspension,
  then Princeton University shall have title to and/or the right to immediately use and possess all finished
  and unfinished documents prepared under this Contract as if the Contract had been terminated pursuant
  to Article XV(b).

  ARTICLE XVII - DISPUTE RESOLUTION

  (a)      If a claim, controversy or dispute between Princeton University and Architect-Engineer arises
  concerning the interpretation of the Contract, the performance of any portion of Architect-Engineer’s
  Services, or any other matter arising under or relating to this Contract, or the breach thereof, the parties
  shall promptly confer and exert their best efforts in good faith to reach a reasonable and equitable
  resolution of the issue.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                     Page 35
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 36
                                                              62 of 46
                                                                    72 PageID: 61
                                                                               803
  CONTRACT NUMBER FC0003914W                                                              PART I - AGREEMENT


  (b)      If the parties are unable to resolve the claim, controversy or dispute within a reasonable time,
  either party may initiate mediation administered by the American Arbitration Association under its
  Construction Industry Mediation Rules (online at www.adr.org), including, but not limited to, the provisions
  therein regarding confidentiality. The parties expressly agree that the mediator shall have the authority, in
  his or her discretion, to (i) engage in fact finding and/or analysis, and (ii) tailor or forgo mediation sessions
  anticipated by the Construction Industry Mediation Rules.
  (c)      For any claim, controversy or dispute not resolved through mediation under paragraph (b), either
  party may initiate litigation, provided that such litigation shall be brought exclusively in the United States
  District Court for the District of New Jersey or in the Superior Court of the State of New Jersey, Mercer
  County. The parties agree that any otherwise applicable statute of limitations applicable to claims raised
  in mediation shall be tolled from the date mediation is initiated until thirty days after the conclusion of
  mediation, as determined by the mediator. Completion of the mediation process is a condition precedent
  for either party to initiate litigation, except for litigation seeking a temporary restraining order and/or a
  preliminary injunction.
  (d)      Princeton University and Architect-Engineer agree that this dispute resolution process shall apply
  to all claims, controversies and disputes arising between them, including those involving other parties
  which have entered into agreements with Princeton University or Architect-Engineer containing provisions
  substantially similar to this paragraph. In the event of such a claim, controversy or dispute involving third
  parties bound by such provisions, the procedure set forth above shall be interpreted and applied so as to
  encompass all such parties to the dispute. The Architect-Engineer expressly agrees (i) to being joined in
  any mediation or litigation between Princeton University and one or more third parties giving rise to a
  claim by Princeton University against Architect-Engineer relating to the Project, and (ii) to the joinder of
  one or more third parties in any mediation or litigation between Princeton University and Architect-
  Engineer where such mediation or litigation gives rise to a claim by Princeton University against such
  third parties.
  (e)      Pending final resolution of any claim, controversy or dispute, (i) Architect-Engineer shall proceed
  diligently with the performance of its obligations under the Contract without interruptions or delay, and
  shall not directly or indirectly stop or delay its performance; and (ii) Princeton University shall make timely
  payment in accordance with the Contract of all undisputed amounts.

  ARTICLE XVIII – MISCELLANEOUS

  (a)      Delivery of Notice. Notices required or permitted to be given to either party hereto shall be
  sufficient if delivered by first class mail, express delivery service, facsimile, electronic mail, or personal
  delivery to Princeton University addressed to the Contract Administrator or to Architect-Engineer
  addressed to the Principal in Charge at the addresses shown on Page 1 of this Contract or to such other
  address as either party may specify to the other by notice given as provided herein.
  (b)     Rights and Remedies. Princeton University’s review, approval, acceptance or payment for
  Services under this Contract shall not operate as a waiver of any rights under this Contract and Architect-
  Engineer shall be and remain liable to Princeton University for all damages incurred by Princeton
  University as the result of Architect-Engineer’s failure to perform in conformance with the terms and
  conditions of this Contract. The rights and remedies of Princeton University provided for under this
  Contract are in addition to any other rights or remedies provided by law.
  (c)     No Third Party Beneficiaries. The parties acknowledge that this Contract is not intended to
  create, and shall not be construed to create, third party beneficiary rights for or against any third party,
  except as expressly set forth herein.
  (d)     Successors and Assigns. Architect-Engineer shall not in whole or in part assign or transfer this
  Contract or delegate its duties without the prior written approval of Princeton University. Architect-
  Engineer for itself and Architect-Engineer’s successors, Consultants, assigns, partners and legal
  representatives, binds them to Princeton University with respect to all covenants of this Contract.
  Princeton University for itself and its successors, assigns and legal representatives, binds them to
  Architect-Engineer with respect to all covenants of this Contract.



  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                        Page 36
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 37
                                                              63 of 46
                                                                    72 PageID: 62
                                                                               804
  CONTRACT NUMBER FC0003914W                                                           PART I - AGREEMENT


  (e)      Execution. The Contract may be signed in more than one identical counterpart, each of which
  shall be deemed to be an original hereof.
  (f)     Limitation of Actions. The parties agree that any action by Architect-Engineer against
  Princeton University arising out of or relating to this Contract shall be commenced within one (1) year
  after Substantial Completion of the Project, any otherwise applicable statutory limitations period
  notwithstanding, except for actions for indemnity or contribution arising out of actions brought against
  Architect-Engineer by third parties. The parties further agree that any period of limitations on any claim of
  Princeton University against the Architect-Engineer shall in no event begin to run until the date of
  Substantial Completion of the Project or until the date on which Princeton University knew, or reasonably
  should have known, the basis for the claim against the Architect-Engineer, whichever occurs later.
  (g)     Advertisement. Architect-Engineer shall not issue or permit to be issued any advertisement,
  press release, or literature of any kind which refers to Princeton University or the services performed in
  connection with the Contract, unless it first obtains the written approval of Princeton University.
  (h)      Severability. Should any provision of this Contract be held unenforceable as a matter of law, the
  validity of the remaining provisions shall not be affected by such a holding, providing that the
  unenforceable provision was not a controlling or material inducement to the making of the Contract.
  (i)      Modification. The parties agree that this Contract may be modified from time to time only by
  means of written documents signed by both parties. In the normal course, any changes to the provisions
  of this Contract shall be made by way of an executed change order.
  (j)     Waiver. It is agreed that no waiver by either party of any breach by the other party of any of the
  provisions herein shall be deemed a waiver as to any prior, subsequent and/or similar breach, or any
  other breach whatsoever.
  (k)     Applicable Law. This Contract is deemed entered into in the state of New Jersey, and is to be
  construed under the laws of that state.
  (l)     Applicable Currency. The applicable currency for all price and other monetary terms in the
  Contract is U.S. Dollars. Payments under the Contract will be made in US Dollars unless otherwise
  specified in the Contract.
  (m)     Licensed Architect-Engineer. Architect-Engineer hereby warrants that for the duration of the
  Contract it shall be fully licensed and authorized to practice in New Jersey and to provide any other
  services required under the Contract.
  (n)     Entire Contract. This Contract represents the entire and integrated agreement between
  Princeton University and the Architect-Engineer and supersedes all prior negotiations, representations or
  agreements, either written or oral.
  (o)      Architect-Engineer and Princeton University waive consequential damages for claims, disputes,
  or other matters in question arising out of or relating to this Agreement. This mutual waiver is applicable,
  without limitation, to all consequential damages due to either party’s termination in accordance with
  Article XV.




  Contract Master AE Design Svcs v1.0(3-2009) REVISED PER AGREEMENT OF THE PARTIES                     Page 37
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 38
                                                              64 of 46
                                                                    72 PageID: 63
                                                                               805



      CONTHACT NUMm:H FC000:1914.W                                                                          PAHT 1- AGHEl':MI<:NT



      IN WITNESS WHEREOF, the Parties hereto have executed this Contract:

        WITNESS TO SIGNATURE ON BEHALF OF
              PRINCETON UNIVERSITY
                                                                       ~:E TRUSTEES O~~RSIIT
      By )LAmi~
           I
      PRINTED:      ~,4et;AJ if WMJ<BLft                               PRINTED: Mike McKay


                                                                       TITLE: Vice President for Facilities


                                                                       DATE: _ __            4~(L.....!lJ\;,-"--,-\-----"l,--,,-,C),,,,----_
        WITNESS TO SIGNATURE ON BEHALF OF
                                                                                     ARCHITECT-ENGINEER
               ARCHITECT-ENGI N EER



     BY: -L-~~'
             "-",,,,---'--+-1~=----'--                                BY:                __
                                                                         -r-b-_~ UA-r..l.-1
                                                                                        _ _ __

     PRINTED:          t?\LL\€                                        PRINTED : 7&D ftJ I L.a.- I ~

                                                                               .. !'I_/'Wt----'7:.-N--=t:-rL>---=-­_ _ __
                                                                      TITLE:_---'-


                                                                      DATE:_~~_
                                                                              ..=---4I:........,,~
                                                                                                 1 L-
                                                                                                   I_iJ_ __




                                                         CUMULATIVE CONTRACT FUNDING SUMMARY

                                         078-2055 330             078-2055 331           078-2055 322                        TOTALS

     Letter Contract                        $1,845,244 .00             $129,167.00                     $0.00                 $1,974,411.00

     Superseding Contract                   $2,991,899.00               $62,256.00                     $0.00                $3,054,155.00

                        TOTALS             $4,837,143.00               $191,423.00                     $0.00                $5,028,566.00




     Contract Master AE Design Svcs v1.013. 2009) REVISED PER AGREEMENT OF THE PARTIES                                                Page 38
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 39
                                                              65 of 46
                                                                    72 PageID: 64
                                                                               806




                         CONTRACT NUMBER FC0003914W
   DESIGN SERVICES FOR THE ANDLINGER CENTER FOR ENERGY
                      & ENVIRONMENT
                                  PART II – Project Description



  The following document(s) attached hereto or incorporated by reference comprise the
  Project Description for this contract:

                 •     Project Description for Architect-Engineer Design Services for the
                       Andlinger Center for Energy and the Environment (ACEE) Project dated
                       10/20/2008 (Attached)
                 •     Tod Williams Billie Tsien Architects Proposal dated November 17, 2008
                       submitted in response to RFP CAO-09-034W (Incorporated by
                       Reference)




  Contract Master AE Design Svcs v1.0(3-2009).dot
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 40
                                                              66 of 46
                                                                    72 PageID: 65
                                                                               807



                        PROJECT DESCRIPTION
                                FOR
            ARCHITECT-ENGINEER DESIGN SERVICES FOR THE
  ANDLINGER CENTER FOR ENERGY AND THE ENVIRONMENT (ACEE) PROJECT

                                           October 20, 2008

  Value Proposition

  Build state-of-art laboratories for research with applications in the areas of energy and the
  environment.

  Create an environment that fosters accelerated innovation and the seamless interaction of theory,
  experiment, design, and manufacturing.

  Develop space for visitors from industry and academia to collaborate with Princeton University
  faculty and students.

  Create a premier forum for academic conferences and events on topics related to energy and the
  environment.

  Project Background

  As part of a major initiative to expand research and teaching in the areas of energy and the
  environment, Princeton University seeks to build new specialized laboratories that are crucial for
  advancing practical solutions in these areas. By developing the first new experimental research
  facilities in the School of Engineering and Applied Science since 1993, Princeton will greatly
  increase the effectiveness and impact of its distinguished research teams. The engineers and
  scientists already on the campus will be able to expand the horizons of their research by
  designing new experiments that take advantage of cutting-edge instrumentation and they will be
  able to attract new colleagues – from academia and industry – who will supply critical new
  perspectives to the research enterprise.

  The new initiative will bring together faculty members from various departments and
  interdisciplinary centers, including Chemical Engineering, Electrical Engineering, Civil and
  Environmental Engineering, Mechanical & Aerospace Engineering and the Princeton Institute
  for Science and Technology of Materials, among others. Please see http://www.princeton.edu
  for detailed descriptions of the departments.

  Existing Conditions Assessment

  Princeton University will provide a site survey, site utility plan, and existing condition drawings
  for the project site. The Architect will be responsible for verifying all field conditions relating to
  any area or system to be renovated. New measured drawings will be required to depict
  accurately the conditions of these areas on the base plans. It is expected that any renovation or
  connection to existing mechanical, electrical or plumbing (MEP) infrastructure will be


     S. Rozycki - Final                           Page 1                                  10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 41
                                                              67 of 46
                                                                    72 PageID: 66
                                                                               808



  completely analyzed to determine appropriate local points of connection and impact. Analysis of
  options including MEP alternatives will be conducted in conformance with Princeton standards.

  Princeton University Campus Plan

  In 2008, Princeton University completed a detailed campus plan, available online at
  http://www.princeton.edu/campusplan/. The plan identifies Five Guiding Principles:
     •   Maintain a pedestrian-oriented campus
     •   Preserve the park-like character of the campus
     •   Maintain campus neighborhoods while promoting a sense of community
     •   Build in an environmentally responsible manner
     •   Sustain strong community relations

  The Campus Plan also serves as a planning framework for specific neighborhoods including the
  Prospect Avenue and William Street neighborhood, which includes the School of Engineering
  and Applied Science.

  Design Principles

  The Andlinger Center for Energy and Environment will support a vibrant and expanding
  program of research and teaching in the areas of sustainable energy development, energy
  conservation, and environmental protection and remediation. Working closely with scientists
  and policy analysts across the University, the Center will pursue these studies with an eye
  towards translating fundamental knowledge into practical solutions that will enable sustainable
  energy production and the protection of the environment from dangerous anthropogenic change.
  The Center will be located in a neighborhood within the Engineering School, in a new state-of-
  the-art research facility and in existing space. The new facility must embrace the principles of
  the 2008 Campus Plan and transform a site burdened with unsatisfactory campus planning
  conditions into one that achieves a standard of excellence consistent with the best Princeton
  campus traditions. The primary design goals include the following:

     •   Education: To create a facility that will attract, inspire and educate the current and future
         generations of leaders in the areas of energy and the environment.
     •   Research: To create a state-of-the-art shared-facility research building with materials for
         energy and the environment as a unifying theme, and to optimize synergies between the
         new facility and existing related academic and research units, such as the Department of
         Civil and Environmental Engineering, and the Mid-Infrared Technologies for Health and
         the Environment (MIRTHE) Engineering Research Center. Rooftop laboratory activities
         will be a distinctive aspect of the new building.
     •   Sustainability: To create a design that is fundamentally imbued with the ethos of
         sustainability. Through state-of-the-art instrumentation, the new facility and landscape
         should be a laboratory for the built environment.



     S. Rozycki - Final                         Page 2                                  10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 42
                                                              68 of 46
                                                                    72 PageID: 67
                                                                               809



     •   Identity: To create a distinctive, visible and identifiable center for research and teaching
         dedicated to translating fundamental knowledge into practical solutions that will enable
         sustainable energy production and the protection of the environment and engage
         occupants and visitors through exposure to research and innovation.
     •   Outreach: To create a premier forum for academic conferences and events on topics
         related to energy and the environment. To establish a vigorous program of industrial and
         academic visitors.
     •   Context: To embrace and transcend the challenging context presented by the existing E-
         Quad, Bowen Hall, and 87 Olden structures.
     •   Connectivity: To enhance the functionality and quality of connectivity between the E-
         Quad, Bowen Hall, and 87 Olden structures and to enhance the space efficiency of
         Bowen Hall.

  Program

  The School of Engineering and Applied Science has developed a detailed programming study. It
  is imperative that the new facilities support the specific scientific needs identified by the
  departments. The selected Architect is expected to develop a detailed work plan that supports
  the technical requirements for the project. The functional and space programs for the proposed
  facility are described in the attached Andlinger Center for Energy and the Environment
  Programming Study completed by Davis Brody Bond Aedas dated October 17, 2008. The
  following program summary is extracted from the attached Programming Study:

                          Space Description                                Total ASF
   Cleanroom Facility                                                       27,883
   Imaging Center                                                             9,889
   Research Laboratories                                                     17,474
   Teaching Laboratories                                                      3,300
   Faculty & Administrative Offices                                           3,150
   Graduate Students                                                          3,490
   Building Support                                                           2,240
   Conference Center                                                          5,870
   Special Components                                                         1,800
   Total (nsf)                                                               75,096

  Sustainability

  Princeton University has committed to reducing its carbon dioxide emissions to 1990 levels by
  2020 as part of a comprehensive Sustainability Plan that sets ambitious goals in the areas of
  greenhouse gas emissions reduction, resource conservation, research education, and civic
  engagement.



     S. Rozycki - Final                         Page 3                                 10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 43
                                                              69 of 46
                                                                    72 PageID: 68
                                                                               810



  Potential elements of the building and site sustainable design include:
     •   Energy efficient building envelope
     •   Energy recovery and optimization systems
     •   Building materials with low VOC emissions
     •   Thermal and lighting control systems
     •   Green roofs (when appropriate in context of a residential neighborhood)
     •   Permeable paving and biofiltration systems
     •   Energy recovery systems
     •   Storm water collection systems to reduce landscape irrigation requirements

  Princeton University’s Commitment to Sustainability is set forth below:

     a) Princeton University is strongly committed to the principles of sustainable evolution of
        the campus. To further that objective, Princeton has developed specific goals for campus
        design and operation of its facilities. These goals shall be applied to this project.
     b) These goals are to be met in conjunction with the Princeton University Design Standards
        Manual, Release 7.0 dated March 2008, and Section 1.2 Sustainable Building Guidelines.
        The Guidelines currently allow for establishing the goals for sustainability on a project-
        by-project basis.
     c) As an amendment to the Princeton University Design Standards Section 1.2 Sustainable
        Building Guidelines, during the sustainability charrette, the following shall be established
        for every project, as a starting point and further goals specific to each project are to be
        developed:
         (i) New construction and renovations shall be designed to use 50% less energy than
             required by code.
         (ii) All projects shall be designed in manner to allow at least a LEED Silver equivalency,
              should the University decide to submit the project for formal certification.
     d) These requirements will follow into the Life Cycle Comparative Study (LCCS)
        Workshop and Reviews, Construction and Best Practices Phases.

  As part of the Princeton’s Architect-Engineer selection process for this Project, your team will be
  required to present for Princeton’s consideration and evaluation examples of demonstrated
  experience in delivering projects that have met or exceeded similar sustainability requirements
  and that employed leading edge sustainable design. For more information on the sustainability
  guidelines, see http://www.princeton.edu/facilities/design_construction.

  Building Information Modeling

  The selected Architect will implement a design and documentation process that is fully
  coordinated with all consultants. It is highly desired that the Architect will utilize three-


     S. Rozycki - Final                         Page 4                                 10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 44
                                                              70 of 46
                                                                    72 PageID: 69
                                                                               811



  dimensional, real-time, dynamic building modeling software to increase productivity in building
  design and construction. The process is to produce a Building Information Model (BIM), which
  encompasses building geometry, spatial relationships, geographic information, and quantities and
  properties of the building components. It is anticipated that the Architect will work with
  Princeton University at the earliest inception of the project to establish an acceptable BIM
  standard for the project.

  Schedule

  The construction of the Andlinger Center must be complete no later than March 2014. The
  following represents Princeton’s proposed milestone schedule for the majority of the work.
  Please note timing of the various zoning requirements shown and assumed to be parallel
  activities with other milestones listed below:

                            Activity                                 Completion Dates
   Architect Selected                                                  January 2009
   Select CM                                                            April 2009
   Trustee Concept Approval                                           September 2009
   Submit Concept to Municipality                                     September 2009
   Submit Land Use Application                                        November 2009
   Design 50% Complete                                                   May 2010
   Submit Concept to Municipality                                     September 2009
   Concept Presentation                                               November 2009
   Submit Land Use Application                                        December 2009
   Site Plan Submission Deemed Complete (anticipated)                   March 2010
   SPRAB meeting (unconfirmed by the Municipality)                      April 2010
   PRPB final presentation (unconfirmed by the Municipality)             July 2010
   Design 85% Complete                                                   July 2010
   Design 100%                                                         August 2010
   FPG Final Concept and Budget Approval                               August 2010
   Trustee Finance Committee Approval                                 September 2010
   Meet Conditions of Land Use Approval                                January 2011
   Receive Building Permits                                             April 2011
   Start Construction                                                   March 2011
   Finish Construction                                                  March 2014




     S. Rozycki - Final                        Page 5                                10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 45
                                                              71 of 46
                                                                    72 PageID: 70
                                                                               812



  Construction Budget

  Princeton University has identified a construction budget of $102,000,000 for this work,
  expressed in 2008 dollars. Based on the Programming Study a further breakdown of the
  anticipated costs is listed below.

     •   Andlinger Center Construction- $82,475,000
     •   Bowen Hall Renovation - $15,625,000
     •   86 Olden Renovation - $3,900,000

  Contracts

  It is Princeton’s intent to enter into a prime contract with the Architect who will in turn, enter
  into subcontracts with other basic and specialized sub-consultants necessary to perform all
  design services required for this Project, with the exception of the following services for which
  Princeton will contract separately and directly:
     •   Civil engineering work outside of the building will be contracted with Van Note-Harvey
         Associates, PC
     •   Landscape design work will be contracted with Michael Van Valkenburgh Associates,
         Inc.
     •   Building Commissioning services will be contracted with a Commissioning Agent (to be
         determined)
  The Architect will be responsible for management, oversight, and coordination of all of its sub-
  consultants throughout all phases of the design services contract. In addition, the Architect will
  also be responsible for coordinating with the other firms contracted separately by Princeton, and
  for providing direction to and incorporating their work into the project design, engineering, and
  construction documents. It shall be at Princeton’s discretion as to when sub-consultants are
  required to attend or participate in design review or construction phase meetings.

  The Architect will be responsible for providing all design and engineering services for the
  building as well as coordinating with Princeton University Facilities Engineering. Other
  Princeton projects may be designed and constructed on adjacent parcels of land during the
  Andlinger Center Project. The Architect will be responsible for coordinating the design and
  engineering of the Andlinger Center Project in concert with these projects.

  The scope of services shall include all items listed in Article VI- Architect Engineer’s General
  Responsibilities and Article VII – Architect-Engineer’s Basic Services as set forth in the
  Architect-Engineer Design Services Contract and shall include sustainability reviews at each
  design milestone.

  Princeton will retain the services of a Construction Manager (CM) throughout the
  preconstruction/design process proposed for the project. A Preconstruction Services Contract
  will be issued to a CM that incorporates input from the design team. Preconstruction Services
  will include the preparation, submission, and finalization of a Guaranteed Maximum Price


     S. Rozycki - Final                         Page 6                                10/20/2008
Case
 Case3:19-cv-21248-BRM-LHG
      3:19-cv-21248-BRM-LHG Document
                             Document51-2
                                      1-1 Filed 12/10/19
                                                06/22/20 Page 46
                                                              72 of 46
                                                                    72 PageID: 71
                                                                               813



  (GMP) proposal. It is Princeton’s intent to enter into a construction services contract with the
  CM using the final GMP amount. However, Princeton reserves the right to solicit competitive
  bids or GMP proposals from other construction companies.

  All procedures for document production and review shall be followed according to the Princeton
  University Facilities Department Design Standards Manual (Currently Version 7.0 dated March
  2008) that is current at the time of contract execution. It is the responsibility of the A-E to
  coordinate the project with the requirements of the Design Standards Manual and incorporate
  them into the design schedule.

  Regulatory Issues.

  Participation in project review procedures, including state, county, and local authorities, is
  included in the Architect’s scope of services. This includes any meetings, presentations,
  graphics, corrections, and resubmissions required for such approvals.

  The Andlinger Center Project will be subject to full land use review and approval by the
  Princeton Regional Planning Board. The Architect shall include the work associated with the
  land use approval process in its scope of work.

  Attachments

  Andlinger Center for Energy & the Environment Programming Study with Appendices
  Overall Site Plan
  Utility Plan

  * These documents are provided for reference and are subject to change.




     S. Rozycki - Final                        Page 7                               10/20/2008
